Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 1 of 100




                            2 OAPR    1978
                                                   T:T:F:CHB
                                                   7540




  Mr. Dan C. Kingsland
  American Anns and Anrnunition Corporation
  915 NW. 72nd Street
  Mtamt, Flortda 33150
  Dear Mr. Kingsland:
  This is fn reply to your letter of March 15 1 1978, and enclosed
  samples which were received by our office on March 21, 1978.
  Section 921(a)(3) of Title I of the Gun Control Act of 1968 defines
  the term ffreann to include (A} any weapon (including a starter
  gun) whtch w111 or ts designed to or may be readily converted to expel
  a projectile by the action of an explostve; and (B) the frame or
  receiver of any such weapon. The three samples which were received
  are 1dent1f1ed as follows:
      1. Norton Model TP-70 pistol, caliber .25, serial number 005.
      2. Rough frame as received from casting company.
      l. Machfn@d frame which you propose to import from a foreign
         source.
  Our examination reveals that Item 2. the rough frame. is not a
  firearm as defined. However. Item 3, the machined frame. has
  reached a stage of manufacture such that 1t may be readily converted
  to functional condition. Therefore, it 1s a fireann and 1s subject
  to all applicable controls under the provfsfons of the Act and the
  implementing regulations 1n Part 178. Tftle 27. Code of Federal
  Regulations. This frame would not be approved for importation into
  the United States under Section 925(d}(3) of the Act.
  It is our further determination that e11m1nat1ng efther the grooves
  for the slide rails or the grooves for the barrel rails from the
  machined frame, would not be sufficient to exempt ft from controls
  under the Act.
                 Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 2 of 100

                                                             -2-
                  Mr. Dan C. Kingsland

                  We regret that our response in this matter has not been more
                  favorable. If you have any further questions, please feel free
                  to contact us.
                                                 Sincerely yours,



                                      Chief, Firearms Technology Branch




                                                        (.   ...




CX)
......
   I
CX)
   I
o::t

  u
 (/)
 c..
r-
r-
_.
LL.I

r-
e::
c(
 co
 :c
 u



                                            REVIEWER               REVIEWER   REVIEWER     REVIEWER              REVIEWER
   C.ODE


   SUR-
   NAME

   DATE                                                                                             ATF0002
                                                                                                       DEPARTMENT OF THE TREASURY
ATF F 1325.6 (2-75)                         CORRESPONDENCE APPROVAL AND CLEARANCE
                                                                                         BUREAU OF ALCOHOL TOBACCO AND FIREARMS
REPLACES ATF FORM 92 (9-73) WHI.CH MAY.BE USED
         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 3 of 100

11/\1/AJA   AMERICAN ARMS & AMMUNITION CORPORATION




            Dear Sir:
               Pursuant to my telephone conversation of 14 March 1978 with
            your Mr. Bartlett, under separate cover we are forwarding you
            the following items for examination:
                        1 Norton TP-70 Pistol, Complete S/N 005, 25 Cal.
                        l Frame as received from our casting company
                        1 Frame as we would like to have it machine from
                          an off shore source
               We would like to have some of our castings forwarded to
            a machine shop outside the United States for partial machining.
            Upon completion, they would be returned to us for final machining
            and assembly. Our purpose is to lighten the burden on our
            equipment to increase production without expending large sums
            of money for additional equipment and labor.
               We presently have in mind a company located in Portugal
            with the necessary equipment and machine time available.
               We are open to any suggestions or changes that you might
            have after your examination of the above items and look for-
            ward to your reply.
               In the meantime, should you require any additional infor-
            mation, please feel free to contact me.

                                     ~ r y truly yours,
                                         --Ua .. Q. \(~"b\~
            DCK/i d                          Dan C. Kingsland
            Encl: FFL's                      Executive Vice President




91 5 N.W. 72nd STREET. MIAMI, FLORIDA 33150 • PHONE: AREA 305-836-9112

            Bureau of Alcohol, Tabacco & Firearms
            Room B-230
            Attn: Chief, Firearms Technical Brance             15 March 1978
            12 Pennsylvania Ave.
            Washington, D.C. 20226


                                                                               ATF0003
                                                                                                                                                                 e-


Ir           1' l.J..l!i
       1. Name
       2., License Number
                                           Case 1:20-cv-06885-GHW
                                                    MS & AMMUNITION Document 60-1 Filed
                                                                    CORPORAT ON     Copy12/08/20
                                                                   3. Expiration Date
                                                                                         of license Page  4 C.Na!1Ut>tQLUGE
                                                                                                    (18 U.S of 100
                                                                                                                          I certify that this is a true copy of a license issued to me to engage in
                                                                              6-1-78                                      the business specified in Item 6.
       4. Employer Identification No. or                           5. County
 \.       Social Security No.


       6. Type of License          -~0......7____                  08 lmporllr el ftr11rm1 GIiier tllan d11truCIIY1         ,-                    !Signature of Licensee)
      01 D1111r In flr11rm1 other than dutructivt d1vlce1 or          dtvlcea or ammunftktn IDr Rr1arm1 other
         1mmunttlon tor othu than dntructtvl dnlcta.                  tllan dutruCllvl dawlcaa.                                                     PURCHASING COPY
      02 ::~:;D:~~!':~~I,~~ .:~·:~:.·,;~:~h!~•;1dn1:~:::
           IIVI dt¥fC81.
                                                                   09 ~~a::.~.~::~':~i.!.~"1~1 or am'l'unftlon            The licensee named herein may use this form, a reproduction thereof,
                                                                                                                          or a reproduction of his license, to assist a transferor of firearms to
                                                                   1 0 llanufacturer of d11trud1v1 d1vlce1 or am mu·
                                                                         nnion tor d111ructlw1 aev1c11.            -      verily the identity and the licensed status of the licensee as provided
      03 Colllctar ol curio& and r1Hc1.                                                                                   In 27 CFR Part ·178.
                                                                    11   lmporllr ol dutruCllva davlcaa or ammunftlon
      06 Manutacturar of ammunftlon tor flr11rm1 other than              tar d11tructm d1vlot1.                     ·
         dulruCllvl dlYICII.

      07 ManulaClum ol flrtarma othtr than dntruCIIYa dtwlcaa.                                                                                 LICENSEE
        7. Issued by Regional Regulatory Administrator, ATF
           at (AddreBB)
                                   P.O. Box 2994                                                                        AMERICAN ARMS & .AMMUNITION CORPORATION
                                  Atlanta. GA 30301                                                                     915 NW 72nd Street
                                    lonal Regulatory Administrator
                                                                                                                        Miami, FL 33150




        ____________
 ------------·-  ------------ -- -- --- ---------. ----- -- -- -- -------- --- --
                                                                                         DEPARTMENT OF THE TREASURY -                   BUREAU OF ALCOHOL, TOBACCO AND FIREARMS



--·
                                                           -·
                                                                                                                                                                                              --:--
      FILE                                                                                                  e              NAME CHANGE
      1. Name                                                                                                            License (18 U.S.C. Chapter 44)
      2. License Number
                                                                                                                         In accordance with the provisions of Title I, Gun Control Act of 1968,
                                                                                                                         and the regulations issued thereunder (27 CFR Part 178). you are
                                                                                                                         licensed to engage in the business specified In item 6 of the license,
                                                                                                                         within the limitation, of Chapter 44, Title 18, United States Code, and
                                                                                                                         the regulations Issued thereunder, until the expiration date specified
                                                                                                                         In Item 3 of this license.
      6. Type of License                     08                    08 lfflporllr ol ftr1arm1 othar tllan d11truC11Y1
                                                                      devices or arnmunnktn lor nr11r1111 other
      O 1 Dealer In fir11rm1 other than d11tructiv1 dtvlcl1 or
          ammunHion lor othar than dt1truC1iYt davlcaa.               tllan d11truCIIYI d1Ylca1.                                    Department of the Treasury
      02 Pawnbrollar dullng In nraarma othar than dutruClln
         devices or 1mmur,lUon for flr1arm1 other than d11truc-
                                                                   09 Dealtr In d11trut11v1 davlcaa or 111munftl0ft
                                                                      lor d11truCllvl dtYICII.                                      Bureau of Alcohol, Tobacco
         ttv1 dnlota.                                              10    M1nuf1ctur1r of d11trut1tv1 d1Ylot1 or ammu

      03 ColllClor of curloa and rallca.
                                                                         nNioft lor dHlruCIIYI GIYICII.                             and Firearms
                                                                   11 Importer of d11tructtw1 devices or ammunnktn
      oe   Manutacturwr of ammunftlon tor flr11r1111 other tllan         lor dntruCllvl davlcaa.
                                                                                                                        •           LICENSEE               e
           d111ructtvl dlYICII.
      07 Manulactum ol ftrearms othar than dutruCIIYI dtYlcal.                                                          AMERICAN ARMS & AMMUNITION CORPORATION
       7. l11ued by Regional Regulatory Administrator, A F
          at (Address)
                                                                                                                        1015 NW 72nd Street
                                                                                                                        Miami, FL 33150




                                                                                                                                 SEE "WARNING" ON BACK




                                                                                                                                                            .); l''3




                                                                                                                                                                             ATF0004
   II/\JII\I//\            Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 5 of 100
                             AMERICAN ARMS & AMMUNITION CORPORATION




                                                                         ·~·   ·~   l.




                                Pursuant to my telephone conversation of 14 March 1978 with
:;,~   -        <',-
                             your Mr. Bartlett, under separate cover we are forwarding you
       ''S'-;          "     the following items for examination:
                                      1 Norton TP-70 Pistol, Complete S/N 005, 25 Cal.
                                      1 Frame as received from our casting company
                                                                                                         t
                                      1 Frame as we would like to have it machine from
                                           an off shore source
                                We would like to have some of our castings forwarded to
                             a machine shop outside the United States for partial machining.
                             Upon completion, they would be returned to us for final machining
                             and assembly. Our purpose is to lighten the burden on our
                             equipment to increase production without expending large sums
                             of money for additional equipment and labor.
                                We presently have in mind a company located in Portugal
                             with the necessary equipment and machine time available.
                                We .are open to any suggestions or changes that you might
                             have after your examination of the above items and look for-···,·:·
                             ward to your reply.
                                In the meantime, should you require any additional infor-
                             mation, please feel free to contact me.

                                                      ~ r y truly yours,
                                                         ---Ua .. Q. \ ( ' ~ ~ \ ~
                             DCK/id                              Dan C. Kingsland
                             Encl: FFL's                         Executive Vice President




       915 N.W. 72nd STREET. MIAMI, FLORIDA 33150 • PHONE: AREA 305-936-9112

                             Bureau of Alcohol, Tabacco & Firearms
                             Room B-230
                             Attn: Chief, Firearms Technical Brance                      15 March 1978
                             12 Pennsylvania Ave.
                             Washington, O.C. 20226



                                                                                                     ATF0005
            FILE                              Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 6 of 100
      1. Name                                             & AMMUNITION corJ>ORAT ON Copy of License (18 U.S.C.NMUi:>tQLUJ;E
      2. J..lcensa Number                                                       3. Expiration Data
                                                                                                                                                                                                                           ~:..Ji.
                                                                                                                                            I certify that this is a true copy of a license issued to me to engage i n t (
                                                                                                 6-1-78                                     the business specified in Item 6.                                         '.,_iJ;f.
                                                                                5. County                                                                                                                                  .'i..
l
                                                                                                    a
      6. Type of license                      07                                    08 lmpor1er of flr11rm1 other than dutructtvt             ,.·                     (Signature ol Licensee)
     01 Dealer in n,urma oth,-r--:t,-ha~n~d..,--:,t-ru-ct.,..iv-,-d-evlc11 or             devices ar ammunHk>n tor nr11rm1 other
           1mmunl11on tor othtr than destructtvt dtvlcaa.                                 than dntructlve deviCII.
                                                                                                                                                                      PURCHASING COPY
     02 Pawnbroker deanng In firearms othu than dntruct1Y1                          09 ~~·~•;,/~u::::r~~::,d1vl~11 or am~unHlon             The licensee named herein may use this form. a reproduction thereof,
           devle11 or ammunition for flrtarm1 other than destruc-
          trle devlcea.                                                                                                                     or a reproduction of his license, to assist a transferor of firearms to
                                                                                    10    Manufacturer of destructive devices ar am mu-
                                                                                          nlhon tor dntrucUve a1v1c11.                      verify the identity and the licensed status of the licensee as provided
     03 Collector of curto1 and rollca.
                                                                                    11    Importer of destructive dtvlcH or ammuntUon
                                                                                                                                            In 27 CFR Part -1 76.
    06 Manulactuf'9r af ammunnkm tor flr11rm1 other than                                  for dutructtv1 davlcu.                     ·
           dntructlvt d1vie11.

    07 Manufacturer of firearms other than dtstructlvt devices.                                                                                                    LICENSEE
       7. Issued by Regional Regulatory Administrator, ATF
          at (Address)
                                      P.O. Box 2994                                                                                       AMERICAN ARMS & .AMMUNITION CORPORATION
                                     Atlanta, GA 30301                                                                                    915 NW 72nd Street
                                        ional Regulatory Administrator
                                                                                                                                          Miami, FL 33150




-----
r
                                                                            -   "
                                                                                     __,
                                                                                     ··-----·
                                                                                               ______ -- -----
                                                                                                           DEPARTMENT OF THE TREASURY -

                                                                                                           -~-- -·-· ·----~· --
                                                                                                                                                           BUREAU OF ALCOHOL, TOBACCO AND FIREARMS
                                                                                                                                                               ~------
                                                                                                                                                                  -                   .•.


    FILE                                                                                                                     0               NAME CHANGE
                                                                                                                                           License (18 U.S.C. Chapter 44)

                                                                                                                                           In accordance with the provisions of Title I, Gun Control Act of 1968,
                                                                                                                                           and the regulations issued thereunder (27 CFR Part 1 78), you are
                                                                                                                                           licensed to engage in the business specified in item 6 of the license.
                                                                                                                                           within the limitations of Chapter 44, Title 16, United States Code, and
                                                                                                                                           the regulations Issued thereunder, until the expiration date specified
                                                                                          D d                                              In item 3 of this license.
     6. Type of License                             08                          08 Importer of firearms other than destructive
    01 Du~r ln firearms other than destructwe devices or                           devices or ammunHk>n tor firearms other
         ammunition tor other than destructiYI devle11.                            than destructive devicas.                                          Department of the Treasury
                                                                                09 Dealer In destructive devices or ammunHk>n
    02 Pawnbroker dealing tn firearms other than destrucuve
       cllvlces or ammunition for firearms other than dutruc·                            tor   destructive deviCII,                                   Bureau of Alcohol, Tobacco
       tive deVICII.                                                            1 O Manutacturtr of destructive devk:es or ammu
    03 Collector of curios and rtllc1.
                                                                                         nnt0n tor destructtvt a,vas.                                 and Firearms
                                                                                11 Importer of destructtve devices or ammunHion
    06 Manulacturer of ammunnion tor f1r11rm1 other than


    07
       dntrucUve devle11.

          Manufacturer of fir11rm1 other than destructtva devk:11.
                                                                                   tor destructive dtvle11.
                                                                                                                                          •           LICENSEE
                                                                                                                                          AMERICAN ARMS & AMMUNITION CORPORATION
                                                                                                                                                                                                             •
     7. Issued by Regional Regulatory Administrator, ATF
        at (Addreaa)
                                                                                                                                          1015 NW 72nd Street
                                                                                                                                          Miami, FL 33150




                                                                                                                                                    SEE "WARNING· ON BACK
          Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 7 of 100




I     ,
'.
    l .




                                                                        ATF0007
             Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 8 of 100




                                                        0 2 AUG 1978
                                                                                           T:T:F:CHB
                                                                                           7540




                    Mr. Tom L. Kl e1n
                    831 Keeven Lane
                    Florissant. Missouri               63031

                    Dear Mr. Klein:
                    This is in reply to your request of July 172 1978, for infonnat1on
                    regarding the status of an unfinished firearm receiver under the
                    provisions of the Gun Control Act of 1968.
                    The tenn "firearmtt as defined in Section 921 (a)(:3) of Title I of
                    the Act means, (A) any weapon (including a starter gun) which will
                    or is designed to or may readily be converted to expel a projectile
                    by the action of an explosive; and, (B) the frame or receiver of any
                    such weapon. It 1s our position that an unfinished firearm receiver
                    which may be readily converted to functional condition fs a firearm
                    as defined.
                    We regret that we do not have a precise definition of what is •1 read1ly
                    converted 11 since there ar-e too many variables which must be considered.
                    Therefore, it is our policy to render a classification on these
                    items only on a case by~case basis. In most instances, we would
                    need to examine the re~r. However. if a sample is not available,
                    we could consider any detilled plans, drawings. specifications, and
                    descriptive data which you could provide.
    --
    co
    ,..._
    r-
    co
     u
                    We regr-et that our response has not been irore defi nit1ve. If you
                    would care to provide additional information, we would be happy to
                    respond. If you wish to discuss this matter by telephone, our
     ..
     VI
     0.             number- is (202) 566-7131.
                                                       Sincerely yours,



                                                REVIEWE                                            REVIEWER               REVIEWER
 CODE                                    r •     ,.  -.•


 SUR·
 NAME

 DATE
                                                                                                                DEPARTMENT Of::THE TREAS'
ATF F 132!5.6 (2 • 7!5)                     CORRESPONDENCE APPROVAL AND CLEARANCE
                                                                                                BUREAU QF, ALC0)10L. TOBACCO AN.0 FlREAI
REPLACES ATF FORM 9219•73) wtiJCH. MAY BE USED                            .




                                               ,{./.
                                                                                     ·!'

                                                                                                           ATF0008
                                                                    :   :
                                                                            j
                                                                                    ii
                                                                                    !j
                                                           ,! / '   '
                                                           11 •         '           :1
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 9 of 100


               DEPARTMENT OF THE TREASURY
               BUREAU OF ALCOHOL, TOBACCO AND FIREARMS
               230 SOUTH DEARBORN STREET - 15TH FLOOR
                       CHICAGO, ILLINOIS 60604


                                                          REFER TO
                                                         MW:RE:T:RNA
                            JUL 2 5 1978




  MEMORANDUM TO:    Assistant Director
                    Technical and Scientific Services
                    ATTN: Firearms Technology Branch

           FROM:    Chief, Technical Services
                    Midwest Region

        SUBJECT:    Classification Request
                    Tom L. Klein d/b/a
                    Tom Klein Sporting Goods
                    831 Keeven Lane
                    Florissant, Missouri 63031
                    3 43 097 01 J7 12816



   The attached request for a determination as to the production

   stage at which a receiver becomes a firearm is, because of its

   technical nature, being forwarded for your consideration and

   response.


                             o~~Arthur Davidson


   Attachments:
   License~'s correspondence
   Interim response to licensee




                                                                       ATF0009
    11


     I   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 10 of 100

\




                                                                       ATF0010
                       Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 11 of 100




                                                                                         T:T:F:J:MO
                                                                                         7S40

                                              2 2 MAR 1979

                   Mr. Rfchard J. Drake
                   Rider. Drake, Wefner &Loeb. P.C.
                   427 lfttle Br1ta1n Road
                   P.O. Box 991
                   Newburgh, New        York 12550
                   Dear Mr. Drake:
                   Thfs refers to your letter of March 8, 1979, 1n whfch you ask
                   at what stage in manufacture a i~rearm frame becomes subject to
                   the Gun Control Act.
                   The frame or receiver of a firearm fs considered to be subject
                   to the prov1sfons of the Gun Control Act of 1968 at such time
                   that ft has reached a stage fn 1t's manufacture where the frame
                   can be readily converted to fire!. From the information contained
                   1n your letter ft would appear that upon completfon of step 2 fn
                   the manufacturfng process the frames would be subject to the
                   provfs1ons of' the Act. However,, we cannot render a formal op1n1on
                   until we have had the opportunity to examine samples of the frames
                   1n the1r various stages of manufacture. If you submit samples of
                   the partially completed frames and a completed frame we w111 be
                   fn a better posft1on to render at formal classiffcatfon.
O"I
......
.......            We trust that the f'oregofng has been responsive to your fnqufry •
0
N
.......            If we can be of any further assistance, please contact us.
M
 ..
 u
 II)                                              Sincerely yours,
 a.
z
LL!
:::,:
0
:E
LI.!
                                                      ~id: Vc1fnovf ch
                                         Chfef. Firearms Technology Branch

                INITIATOR     REVIEWER          REVIEWER        REVIEWER      REVIEWER          REVIEWER           REVIEWER
    CODE


    SUR-
    NAME

    DATE
                                                                                                          DEPARTMENT OF THETREASURY
 ATF F 1325.6 (2-75)                         CORRESPONDENCE APPROVAL AND CLEARANCE
                                                                                           BUREAU OF ALCOHOL,,, TOBACCO ANO FIREARMS
 REPLACES ATF FORM 92 (9·73) WHICH MA   BE.USED


                                                WWW
           I
           1·                                                                                                 ATF0011
          Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 12 of 100



                          RIDER, DRAKE, WEINER S LOEB, P.C.
                              AITORNEYS   ~   COUNSELLORS AT LAW

ELLIOTT M. WEINER
                                                                      M.J. RIDER neoe-1eeei
JAMES R. LOEB
RICHARD J. DRAKE                                                     427 LITTLE BRITAIN ROAD
DAVID L. RIDER                                                        POST OFFICE BOX 991
DAVID L. LEVINSON                                                  NEWBURGH, NEW YORK 12550
STEPHEN L. REINEKE                                                      TEL19141 562·8700

STEVEN L. TARSHIS                                                    JULIUS LARKIN HOYT
TIMOTHY J. AHEARN                                                          OF COUNSEL
                                     March 8, 1979


Mr. Edward Owen
Bureau of Alcohol, Tobacco and Firearms
1200 Pennsylvania Avenue N.W.
Washington, D.C.     20226

               Re:   Wildey Firearms Company, Inc.
                     Our File: 16,806

Dear Mr. Owen:

You may not recall,but we met in Chicago and I am Secretary of Wildey
Firearms Company Inc. as well as its general counsel.  I am enclosing
a copy of my business card. We are progressing to a point where I need
your assistance in interpretation of the federal statutes in regard to
firearms manufacturing.

We are reaching a stage where the component parts of the gun are in
various stages of design and engineering and we will be, very shortly,
ordering parts from various vendor/suppliers.

My concern with the statute,and for which I need your assistance and
perhaps interpretation, relates to the frame.  I understand that you
may have had some conversations with Will Moore, the Company President,
in this regard.

Basically the problem is that the frame will have several procedures com-
pleted on it and we envision a three step procedure:

1.     The investment casting process will be completed for us by a casting
       house who will ship the frame, as cast for procedures under step 2.

 2.   Step 2 is the machining of the frame by an independent vendor which
      will be basically a tape machining operation to grind and polish.
      At this step there will be no other component parts that could be
      used to complete the gun in any way whatsoever and the frame would
      then be shipped after machined to stage 3.

 3.    Finish polishing and assembly. This stage envisions the receipt of
       the frame, final touching up, polishing and serial numbering as




                                                                             ATF0012
             Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 13 of 100



                           RIDER, DRAKE, WEINER S LOEB, P. C.



    Mr. Edward Owen
    March 8, 1979                                                            Page 2


        a "mat" finish.  It would seem to me that at stage 3 when ther serial
        number is put on the frame and the mat finish applied is the stage
        where other component parts would be placed in the gun for assembly.
        The statute seems unclear and I would appreciate it if you could
        give us your assistance in this regard.

                                                        Very truly yours,



                                                         9~~
    RJD/cm




•




                                                                                 ATF0013

                              ..J,,.;41,   ""   :... ·: L ol,,   I 11-1 .I
                                  Case 1:20-cv-06885-GHW
                                                      :...:.~ Document 60-1 Filed 12/08/20 Page 14 of 100
                                                                     :l;C,:


                                                    .            '




                                                       DEPARTMENT OF THE TREASURY
                                                      BuRCAU or- Al..COHOL..       Tco"cc:a   ANO   F,"'1:"'"'ws
                                                                WASHINCTON 0          0.C. 202:Z<i



                                                                              J A~! 7. 1 · ~80
                                                                                                                   T:T:N:FEB
                                                                                                                   80-C-440
                                                                                                                   7560



                                        .,.
                        Mr. William M. York
                        York Arms Company
                        Hurricane, Otah 84737
                        Cear,Mr. York:
                                                                                                                          .
                        In your letter dated December 17,.1979, you,ask various
                        questions with.respect to the lawful manufacture of
                        firearms. Your questions· are ·answered 'in the order asked;.
                        A •piece of metal• is considered to be a firearm receiver
                        mi.a s.::jec: to the provlslons of the Gun C:mtrol Act of
                        1968 (GCA) at such time as. it reaches a stage in
                        manufactur.e where it can be readily converted to a·                                                   J
                        functional condition.
                        As provided in Section 179.103 ·Of the regulations
                          implementing Title.II of tbe ~ (the National Firearms
              .....
              ..
          ,.,,,       ... Act. {.m"A)) ·, a manufacturer mus1: file ATP form 2 no later
      ·:      ..
                          than '.the.close of the next business day after the
                           ir'earm.s are' manufactured. For ex3mple, if, on
                          Janilar-:f(+ 7; ~980, a •piece of metal• reached the stage in
                          manufac.ture where it coald be read.ily converted .to a                                               )
                                    na1. condition, the manufacturer must have filed
                          ATf ·form 2.:to re r and register the receiver no later
                          than: the cLose of business on ~anuary 18, 1980, the next
                        ·busi*1ess
                            :;   :;
                                              day-.
                        Th~. 'answer in the preceding paragraph also applies to the
                        manafacture of prototype weapons. Insofar as the
                        al.teration ··or conversion of a registered prototype
                        firearm. is concerned, any permanent alterations or
                        changes in the classification of the firearm must be
                        reported by letter to the NPA Branch so that the·National


(   ·.,


                                 ....
                                                                                                                               ATF0014
                            Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 15 of 100
                                                                                           ~   u C
..,

              ,,
                                                                     -2-

                           Mr. William M. York


                           Firearms Registration and Transfer Record will accurately
                           reflect the status of your registered weapon.

                           Your last question is, •no we as a manufacturer need ·to·
                           register conversion parts for firearms, o; are these only
                           required to be registered when we intend to sell them as
                           a ccmplete unit?· . Thes~arts sh!::>uld be registered when
                           sold_as a complete unit. Additionally, you must comply
                           with Title 27, · Code of Federal Regulations (CFR', Se.ction
                           li9.102, Identification of Firearms.

                           If you have further question~, please let us know.

                                                               Sincerely_yours,




                                                     Chief, National·Firearms Act Branch




      . ...:-.....
      .
          /
              .




                   ...•.                .

                                       ..
                                      . ·..



                           .. .
                                            ·---




                              ....,
                                                                                                     ATF0015
                                                     ,.
                                                   _._!'..
                                                               Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 16 of 100




                                                                                              1 1 JLl ;~ 1980
                                                                                                                                   T:T:F:C1;3
                                                                                                                                   7540
II
I·
                   ..·.·

                ....   ~                                       Mr:. WiJ Harn M. York
                                                               Yorlc Anns Conpany ·
                                   ..
                                                               :sw:r:icane, ·otah            84737
I.                                ..:..       '
                                                               Dear Mr. York:
                                                                   ..   •.
                                                               'Ihi.s refers to your letter of Apd.l. 4, 1980, in \oJhic.lot you ask
                                                               ab.Jut the meanin; of the.. phrase "rr;:oad:f Jy converted to· a
                                                               functional o:nilti.en.~ : ·· ·

                                                         Due to t.'ie vast variation in fireaDnS design, a:JnSt:ruction,.
                                                        material, pro:fuction tedmiq:es, and other variables, it is ?X)t
                                                        IX>S5:ible to provide yen with a sirrpJe ~ t o ~ question
                                                        which ~ be ~licabla in ail cases. Certainly, if 3!!
                                                        un£ini.she:i r~ver o:iuld be a:nverted to functional o:n:!ition
                                                    : . 'vtj.t:h:in a fGI pours tim!_1lSin:r mm.on hand 1:;x)ls,. or :rlq,le ·
 . :.-                                                  grlndin;, cutti.ni:i,                 "dri,,
                                                                                         in;, err "wel.din;r cperations, it ~ - .
                                                         likely qualify as a fireaDu. ~ , for us to provice ycu
       ...,r::., ••.
                                                        with a positive - ~ t i . o n regardiIY:J the status of arr-.:"
       ~ ..                                           ~ particular unfinished rec::eiver, it wculd be necessacy for us t.o
     .· ·o                                             'examiile a sample.· .
       • ·m .
            I . · .. •
           C).                                               .      ·' .
           r1                                           ~ ..:trust that the foregoing has been resp::,nsive to your inquiry."
            I
      -~     8                                          tf~~
                                                           . ···. ·•
                                                                      can l:e of further assistance, please a::mtact us.
                                                                                         .
                                                                                                                                 · ·
       ...-!           ~
     . ta'
            -          14,.f

                       ~
     <~ -~
                                                                                                                                      -~
 :··                                               .•.•:       .               ..
                                                                             . . ·.·


                                            ..
           .1  -
                                                  ;;_
                                         ··..
                                          .
                               :: ...... ; . ~,. . :. ..
            o ·a                . :           ... ___

                                                           :
                                          ~   !
                                                                             ..• -              Fnward M.   o...en,   Jr.
                                                                                       Chief, FireaJJrS Technolo;y Branch




                                                                                                       • rd I A WM U11:>C7 S & ~
                                                                                                                                     ....... . , , ~ ~ ....
                                                                                                                                                o~~      ........ '"'CA.a"




                                                                                                                                                   ATF0016                   I
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 17 of 100




           '   .   '




                           JUt 1 11 1981




....




       8




                                                              ATF0017
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 18 of 100




                                                                            CSI--



    •         -t

    SAVAGE ARMS
                   Sava
                    File: , , ,

    Sprirlj1dale Road
    Westt,eld, Massachusens 01085
    Telephone: (413) 562-2361 Telex: 95-5440
                                                June 3, 1981
    Firearms Technical Branch
    Bureau of Alcohol, Tobacco                 & Firearms
    P.O. BOX 784
    Washington, D. C. 20044


    Gentlemen:
    I have been asked by your Springfield, Massachusetts office
    to write to you.
    I would like to receive a written opinion as to whether or not
    bolt action rifle receiver blanks, as illustrated in the
    enclosed polaroid picture, have to be serial numbered before
    sale to a custom gunsmith who will make match rifle receivers
    from them .
    These blanks are made by cutting a steel bar to length and
    then drilling and broaching. There are no other operations per-
    formed on this piece of steel by Savage Arms . The exterior is
    unfinished and over sized .
    The custom gunsmith who was to furnish these into receivers would
    have put on a serial number after machining has been completed.
    We will not ship any of these blanks until we receive your
    opinion.

                                                 f{ncd-1:L~
    RAG/gk                                      R. A. Greenleaf
                                                Customer Services Manager


     encl




                                                                                    ATF0018
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 19 of 100




                                                                     ·-..   ~
                                                                            I




                                                              ATF0019
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 20 of 100




"I       ,.
              ~


     ,
                            . 3 MAY   983
                                                             ..nn
                                                             ,.n
                                                             11'1




                                                             .......   C.
                                                             n
                                                                       ...
                                                                       ..'"'•''
                                                                       N




                                                             .......
                                                             -
                                                             n

                                           •




                                      ••

                    •




                                                                       ATF0020
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 21 of 100




 ,

                                   0
                                                    S.G.W. INC.
                                                624 OLD PACIFIC HWY. s.e.
                                                   OLYMPIA, WA. 98503
                                                  PHONE: (206) 456-3471
  RIFLE BARRELS                                                               LOWER RECEIVERS
  CHAMBER REAMERS                                                                GUNSMITHING




        March 25, 198J

        BA'I'F
        Federal I!u1ld1ng
        Wa,ihinp;ton , D. C. 20226
        Attn: Mr. Wward H. Owen , Jr ,
                 Chief , Firea.r111s Technology Branch
        Subject, Status of unfinished Ar-15 Mype Lower Receivers,

        Dear Sir,

        Enclosed is a sample unfinished AR-15 type Lower Receiver F'or~ing . Tou
        will note that the area for the trigger, Hammer , and Disconnector is
        basically still UI111.ach1ned and solid , It would require additional machin~
        to become functional ,
        A customer requests that we supply hill with receiver forgings i n this
        machined condition without prior markings Cident1f1cation) with serial No.
        caliber and manufacturer's n11111e.   He will then finish them under his
        manufacturer' s license and put on the required 111arkings ,
        Would we be authorized to ship these UJ1flnished fo't'gings per aaaple supplied
        without any pdor markings?


        Sincerely:
       ~           Ir-~
        Henry A, Roehrich
        SGW , Inc.
        General Manager




                                                                                           ATF0021
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 22 of 100




                        MAY   ases
                                                         0
                                                         0         C, t9'
                                                                   ... :;c

                                                         (ll
                                                         >
                                                                   :~
                                                                   oz
                                                         0         W••
                                                                   o::r
                                                                         ....
                                                         ;         t"' VI
                                                                   ,... I
                                                                   ;:,   ...
                                                                   Cl)   N
                                                                          I


               • bron
                                                         ....,""   ... 00
                                                                   ... a,

                        •l.                              (1)
                                                         Ill
                                                         Q
                                                         QI




                         "' 1
                                                         -
                                                         0

                                                         .<




                                                                                ATF0022
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 23 of 100



               •   \'.;f.    J
                                                       .,,
                                             ""'. ~·
                            ';~   'D'~
                                         ', ~.a.~
  .   ,.;.·.




  Honorable Esteban E. Torres
  House of Representatives
  Washington, DC 20515
  Dear Mr. Torres:
  This refers to your letter of June l, 1987, regarding a
  letter from your constituent George Jennings, president of
  Raven Arms. Mr. Jennings states that unfinished frame
  castings for the Raven .25 pistol should not be classified
  as firearms subject to the provisions of Federal law.
  As  defined in 18 u.s.c., section 921 (a) (3), the term
  firearm includes the frame or receiver of any weapon which
  will or is designed to or may readily be converted to
  expel a projectile by the action of an explosive. Thus,
  that portion of a firearm which constitutes the frame or
  receiver is classified as a firearm irrespective of the
  other firearm components.
  A person engaged in the manufacture of firearm frames or
  receivers for sale and distribution is required to hold a
  Federal firearms license and to keep records indicating
  when each firearm was manufactured and how it was disposed
  of in commerce. The frames are also required to bear
  identification markings. Other firearm components (e.g.,
  hammer, trigger and barrel) are not subject to controls
  as firearms, and may be manufactured and sold to anyone
  without licensing and without records.
      In recent years we have encountered numerous instances in
      which individuals have attempted to sell firearms in
      unassembled or unfinished form, thereby avoiding
      recordkeeping and transfer restrictions. We are extremely
      concerned that the availability of unfinished frames and




                                                              ATF0023
       ...
. ,,:~, .
        :,,•
            "

                f,.~~,,

                      ~
                          Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 24 of 100



                                                             -2-

                            Honorable Esteban E. Torres

                            receivers would provide an avenue whereby prohibited
                            persons may be able to acquire mail order firearms in kit
                            form bearing no serial number or marks of identification.
                            Our records reflect that Peat Manufacturing, of Norwalk,
                            California produced frame castings for Raven Arms and
                            other manufacturers beginning in the early 1970's. Peat
                            became licensed in 1974 only after being informed by the
                            Bureau of Alcohol, Tobacco and Firearms (ATF) that a
                            license was required to make firearm frames. This
                            situation came to our attention due to problems which
                            occurred regarding control of the unfinished frames being
                            produced for one of Peat's other customers.
                            During a compliance inspection in 1981, we found that Peat
                            was producing frames for Raven Arms which were not marked
                            with any identification. A sample Raven frame was
                            submitted for our examination and we determined that it
                            could be readily converted to function and that it was a
                            firearm as defined. We suggested that Peat submit a
                            written request to receive authorization to use an
                            abbreviated form of marking.
                             In 1984, a compliance inspection revealed that the frames
                             made by Peat for Raven were still not marked in accordance
                             with requirements. In 1985, we received further inquiry
                             from Mr. Jennings regarding the matter and he enclosed a
                             copy of a letter dated January 8, 1982, from Peat to ATF
                             requesting a marking variance. Our records reflect that
                             this letter had not previously been received by ATF.
                             We advised Mr. Jennings that our examination of a sample
                             frame casting revealed that it could be converted to
                             function as a firearm frame in approximately 20 minutes
                             using only common hand tools. The unfinished Raven pistol
                             frames were classified as firearms as that term is defined
                             in 18 u.s.c. section 92l(a) (3). We advised Peat that the
                             form of marking which it was using was not appropriate and
                             we again requested that they submit a request for
                             authorization to use an alternate form of marking. No
                             further request was received.
                             We understand that Raven Arms submitted an unfinished
                             frame and parts kit to Mr. J.B. Wood who required




                                                                                        ATF0024
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 25 of 100




                                  -3-

 Honorable Esteban E. Torres

 approximately 6-1/2 hours to complete the frame. We
 are unable to account for the time spent by Mr. Wood in
 completing a task which we accomplished in approximately
 20 minutes.
 We further understand that Peat Manufacturing has
 discontinued business. It now appears that Raven Arms
 frames are being produced by another subcontractor which
 may not be licensed to manufacture firearms and which has
 not received any authorization to omit required markings.
 We are currently examining this situation to determine if
 these manufacturers are complying with the provisions of
 the law and regulations.
 We hope to have this matter resolved in the near future.
 If you have any further questions or if we can be of any
 assistance, please contact us.
                          Sincerely yours,



                               Director
 CHBARTLETT:chb:6-29-87
 Disk #L3




                                                              ATF0025
                                                                             I,'I
                        Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page  26 of 100                                                       \


, ·I

                                                                                                           D1t1



                                                                                                                                                          \'
                                              ROUTING AND TRANSMITTAL SLIP                                         June 15, 1987
                                     TO: (Name, office symbol, room numbflr,                                         Initials    D1t1
                                            building, Agency/Poat)
   I

   I ,-       ;:,,.
                                     t.     Bi 11 Drake                                                                                                    \
.%        f
                                     2.

                                     aCF:           Bill Earle·
                                     ~              Jim Pasco
                                      5.
                                           Action                              File                            Note and Return                        '
                                                                                                                                                      f.
                                                                                                                                         I

                                           Approval                            For Clearance                   Per Conversation
                                           Aa Requested                        For Correction                  Prepare Reply
                                           Circulate                           For Your Information            See Me
                                            Comment                            Investigate                     Signature
                                            Coordination                       Justify

                                      R\i~iK,S
                                            Bodisco discussed this matter with Ed Owens and
                                     has DHL'd the full package of about 60 pages to him since
                                     Ed is familiar with the problem and offered to help with
                                     the reply to Cong. Torres. Mike w,ill follow up on the
                                     matter and will .be·talking to. Bill Earle .




                          . J·· ••                                                                ,_



                                                                   l
                                          DO NOT uee this form as a RECORD of approvalt, concurrences, dlapoaala,
                                                               clearances, and slmllar actions
                                          FROM: (Name, org. symbol, Agency/Poat)                                  Room No.-Bldg. ·

                                           JOSEPH D. DEVINEY                                                      Phone No.
                                           Regional Director (Compliance) WR
                  '··                                                                                 OPTIONAL FORM 41 (Rev. 7• 76)
                                                                                                      l'rucrll>ed _, UA
                                                           " U.S.G.P.0.:   198~:461-274/426           fPMR (41 CFRJ 101-11.201




                                                                                                                                        ATF0026
                       COMMicTEES.
               BANKING. FINANCE ANO
                                     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 27 of 100                ...,ASMI .. CTO.. OFFtCI

                                                                                                         1740 LON~WORT>< HOUSE OHICE BUILOo,c;
                  URBAN AFFAIRS                                                                                  '°'IASHl"GTON OC 20! 15
            suecc ...... :rrEE c,,   HOUSING ANO                                                                        ,2021 225-5256
                CC~MJN!TY OtVhCP~ENT
            SUBCOMM,TTEE 0~ !~TE~°".A.~ 10hAL
               OEVELQPME!'JT lNSTITUTtOhS
                        AJ'\10 Fl~ANCE
                                                           [ongress of the linittd ~rates                         I
                                                                                                                  !
                                                                                                               ea 19
                                                                                                                  !
                                                                                                                         C1S~IUC'T OJJ,Cf:


                                                                                                                        Wl-41TTIEFI. ~OULEVAR.O
                                                                                                                            SUITE 101
              SUBC0"'"'1nH 01' ECONOMIC
                   S'T ACiLlZA.. TION                            i~ousc of Reprcsrntatit1cs                      ~!CO R:VEP.A. CA 9061SO
                                                                                                                  I     ,2,
                                                                                                                        J, egs--0102
                    SMALL     BUSINESS                                                                           ''
        sueco~•M,nEE   ON   SBA AND      SBIC AUTHORITY.          iJJashington, B[       20515                west ccv, ..
                                                                                                                  I
                                                                                                                               A.. LA PUENTE AREA
                                                                                                                          (PHONE O~LY)
            i\1!1NORITY ENTtRPR:SE ANO GEfrl!ERAL
                SMALL BUSINESS PROBLEMS                                                                                 18181 951-3978
         SWBCOMM1"!"7EE O"- Ef'JERGV. ENVIRONMENT
              Af.10 SAFETY ISSUES AHECTl~G
                      SMALL BUSINESS
                                                                 ESTEBAN E. TORRES
                                                                    34TH DISTRICT, CALIFORNIA

                                                                        June 1, 1987
                                                                                                     RECEIVED
                         Ms. Emma C. Alarcon                                                           JUN OS i987
                         Area Supervisor
                         Department of the Treasury                                              Alcohol, Tobacco ta Firearms
                         Bureau of Alcohol, Tabacco & Firearms                                      Corr.pli.r.:3 ~orations
                         300 N. Los Angeles, CA 90053-1991                                         Los Angeles Area Office
                         Dear Ms. Alarcon:
                         I am writing to you on behalf of Mr. George Jennings, President
                         of Raven Arms of 1300 Bixby Dr., City of Industry, CA 91745. Mr.
                         Jennings has contacted me for assistance with a ~roblem he is
                         having with the Bureau regarding his~pistol manufacturing firm.
                         Enclosed for your review and consideration are several documents
                         that Mr. Jennings has provided to my office on this matter. You
                         will note that on April 22, 1987, Mr. Jennings wrote to Inspector
                         'Jane D0nm1eyer in Santa Ana submitting a report from Mr. J.B. Wood
                         on the matter of asser.ibling a Raven Ar;:ns "Kit" pistol from a
                          rough "as cast" frame and two packets of parts.
                         According to Mr. Wood it took him approximately 6 1/2 hour$ to
                         get the frame into a condition that would accept the prefinished
                         component·parts and fire one cartridge. Mr. Jennings contends
                         that this is proof that his frame does not meet the Bureau~s
                         definintion of a " •... firearm ••• any weapon which •.. may be
                         readily converted to expel a projectile ..• " (Public Law 90+618} .
          •               Mr. Jennings has·tried for several years to res-0lve this matter
                          with the Bureau.  Please review the contents of his letter to Mr.
                          Steve Zell (attorney) dated April 9, 1987. This letter pr¢vides
                          a historical review of his efforts on this matter.
                          As an employer in my district, Mr. Jennings asks that I assist
                          him in this dispute regarding the Burea.u's_ requirement that his
                          diecasters place serial numbers on the unfinished frame
                          castings. He argues that placing of the serial numbers by the
                          diecaster will create an unnecessary burden on his company that
                          will cost them several thousands of dollars.    He believes that he
                          has adequate safeguards with his manufacturing process.
1··,'
                          I would appreciate your investigation and assistance with this
                          matter. Please send your report to my Pico Rivera office.




                                                                                                              ATF0027
                                                                          Member of Congress
                            EET:ld
                     Case 1:20-cv-06885-GHW       Document 60-1 Filed 12/08/20 Page 28 of 100
                   ' (\fyV)
                  !RAVEN!
                    ~
                           1300 BIXBY DRIVE. INDUSTRY. CALIFORNIA 91745 • (818) 961-2511
                          =====================~=
                     ARMS

                  April 22, 1987
                 Inspector Jane Dom meyer
                 Federa 1 Building
                 34 Civic Center Plaza, Room 318
                 Santa Ana, CA 92712
I   ( .;

    : :'"'
                                               Re: Seri a1 nu mbers by diec asters
    i ';.
                  Dear Ms. Dom meyer:

                 Please accept my appology for the length of time taken to get back to you since
                 our meeting of March 13th. Besides an unbelievable amount of legal matters, we
                 have 1 also been awaiting a report from Mr. J.B.Wood regarding this issue.    Mr.
                 ~ ood s report finally arrived yesterday, a copy is enclosed for your review.

                  As you can see it took Mr. Wood approximately 6~ hours to get the frame into a
                  condition that would accept the prefinished component parts and fire one cartridge,
                  but note that it would not eject or reload !he chamber. Stx and a half hours of
                  labor , and expenditures exceeding $80.00 is not what I consider something that fits
                  B.A.T.F.ts definition of a 'firearm'which says in part 11 may readily be converted 11

                 Aperson wanting a pistol without serial numbers would be far better-off by
                 purchasing a factory completed pistol for about $60.00 and removing the serial
                 numbers, than to spend $80.00,or more, for parts and too ls with no guarantee that
                 they would even be capiible of producing a working pistol.      Mr. Wood, with his
                 forty years experience had some difficulties in several places.
                  I am enclosing a highlited copy of page 3 from the current (1984-85) copy of the
                  Federal · Firearms Regulation, received from the Bureau of Alcohol, Tobacco and
                  Firearms on April 10, 1987. This page plainly states the 11 PURPOSE 11 of the law and
                  defines the word 'firearm'.

             '     As not one case of a Raven pistol entering commerce without a serial number has
                   ever been reported · to us, by any agency (Federal, State or Loca 1), it is obvious
                 . that it is not a problem that needs regulated by requiring the diecaster have a
                   firearms license or to apply serial numbers to our rough, unfinished, as-cast, frame
                   castings.   This unnecessary proposed requirement will cause undue hardships and
                   costs upon the manufacturers, without due cause.
                  0 bviously we would prefer to resolve this matter without the publicity, cost and
                  agravationof a lengthy court battle and we are willing to cooperate wit~ any
                  reasonable request,( short of having the diecaster put serial numbers on our p1stolsJ
                  to resolve this issue once and for all. 0 ur attorney is presently out of state, but
                  should contact you sometime in the week of April 27th regarding this issue.
                  My best regaras,

                 ~{                                                                  II
                  . President
                  cc: Zen, Davis Industries.
                                                                                          ATF0028
          Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 ,Page
                                                               Ill 29 of 100

                          DEPARTMENT OF THE TREASURY
                         BUREAU OF ALCOHOL, TOBACCO ANO FIREARMS
                                 WASHINGTON,   D.C. 20226


                                     APR 2 2 9fS
                                                                   Rl!:1'"11:R TO

                                                              LE:F:TE:CHB
                                                              7540




    Mr. George H. Jennings
    Raven Arms
    1300 Bixby Drive
    Industry, California 91745

    Dear Mr. Jennings:

    This refers to your letters of January 15, and February 28,
    1985, concerning markings on firearm frames produced qy Peat
    Manufacturing for Raven Arms.   You also enclosed pr~vious
    correspondence regarding this matter. ~

    As defined in§ 92l(a)(3) of the Gun Control Act of
    1968, the term firearm includes the frame or receiver of
    a~y weapon which can readily be converted to expel a
    projectile by the action of an explosive.  This classification
    is of particular significance since other components of a
    firearm may be manufactured, and transferred without any
    licensing, record keeping, or other controls under the cited
    Act.                                                         I.
    Title 27, Code of Federal Regulations (CFR), requires, in part,
    that each fireaon produced by a licensed manufacturer must
    bear certain ide'h..t;._ification markings which include the folloWing:

'        1.
         2.
              a proper serial number.
              the caliber or gauge.
         3.   the model (if assigned).
         4.   the name of the manufacturer.
         s.   the city and State of the manufacturer.

    A firearm frame or receiver which is not a component part of a
    complete weapon at the t~me it is disposed of in commerce
    must bear all identification markings required by th~ cited
    section.

    The cited section also provides that any variations from the
    marking requirements must be authorized in writing by the
    Director upon written request.  The section does not provide
    any automatic waiver covering a firearm which is produced by                               '   ~

    two or more manufacturers.                                                                 l
                                                                                           1


                                                                                    ATF0029
                                                                                       r " r• 1~85
      \
           Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 30 of 100


                                       -2-

      Mr. George H. Jennings


      Our examination of the rough frame casting which is produced
      by Peat Manufacturing for Raven Arms reveals that it is
      cast (too close) to finish dimensions with all frame openings
      and pilot holes for all pin holes.  In fact, our testing
      revealed that the frame can be made totally functional in
      approximately 20 minutes time using tools likely to be found
      in a home workshop.  Further, the exterior surfaces required
      little finishing other than removal of flashing.

      Our records indicate that the problem concerning markings
      was previously brought to light in 1981 by Inspector Jax who
      questioned the legality of the procedures in use at that
      time.  Peat was advised to submit a request for a marking
      variance which was never received.   In fact, the copy of the
      letter to ATF dated January 8, 1982, which you provided, is
      the first copy of this letter which we have seen.   Obviously,
      no approval for alternate markings was ever granteq.

      This matter was again brought up by Inspector Chappa who
      correctly determined that the matter had not been resolved in
      1981.  Peat was again advised to submit a request for a marking
      variance.  You enclosed a copy of a letter from Peat to ATF
      dated January 7, 1985. We have yet to receive this letter
      from Peat.  Further, we would not approve the variance as
      requested since the proposed alternate marking "PMC" could
      stand for several other licensed manufacturers and has in
      fact already been used by another manufacturer.  Further,
      the request as provided, is limited to the Raven Arms frames
      and makes no mention of other frames currently being made by
      Peat.

      we have once again advised Peat to provide us with a proper
  '   request for a marking variance covering all firearm frames
      which they produce-for other manufacturers.  Despite the
      fact that no great damage may have occurred in regard to
      these improperly marked Raven frames, you should be aware
      that problems involving commerce in unfinished firearms
      frames have become increasingly significant in recent years.




• I




                                                                         ATF0030
    ""I   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 31 of 100


                                      -3-
    Mr. George H. J_enni ngs

    We do not regard this as a trivial matter. It is not our
    intention to unnecessarily disrupt your business; however,·
    the requirements in the regulations apply to'all licensed
    manufacturers in an equal manner. Your cooperation in
    resolving this situation will be appreciated.
    We will advise you of further developments regarding this
    matter. If you have further questions, please contact us.


                            ~L}.s,
                              William T. Earle
                 Chief, Firearms and Explosives Division




"




                                                                        ATF0031
         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 32 of 100


    1ffiN
      ARMS
                 i ==1=3=00=B=IX=B=Y=D=R=IV=E=,=IN=D=U=ST=R=Y=,=C=A=L=IF=O=R=N=IA=9=17=4=5=~~(8=18=)=9=6=1-=2=51:i=1=




     May 19, 1987




     Lupe De La Cruz, District Manager
     Congressman Esteban E. Torres
     34th District, California
     8819 Whittier Blvd., Suite 101
     Pico Rivera, CA 90660
     Dear Mr. De La Cruz:
     Enclosed are copies of correspondence and other information
     regarding the problems of serial numbering of Frame castings
     by commercial diecasters as discussed with you this morning.
     I'm not sure what you can do to alleviate this problem but II
     will appreciate anything you can do in our behalf.         ·
     As B.A.T.F. has already shut down Davis Industry's production
     and sales for this same thing, I would greatly appreciate any
     expediance extended us, and indirectly to Davis Industry.
     Thank you for your time and consideration.
     Sincerely,
       -
•     ~7 . ::
    ~eorge H.
     President
     Enclosures:        As stated
     GHJ/va

                                       <j;;;,--;·t:. 5   & -/~_ /;--.__.-   ,.?//   .>.r'~;,   I!   </'Lr/ d.,-i'.:/µ .;·~;

                                        _:..,,; ~-..· Z       -4 ,,fLL /'~      4-?,q4r<c           ~   ,




                                                                                                               ATF0032
         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 33 of 100
    ~(\(yy'J
    iRA.VENI             1300 BIXBY DRIVE, INDUSTRY. CALIFORNIA 91745 • (818) 961-~511
      ~              =======================;:==
         ARMS

    April 22, 1987

    Inspector Jane Oom meyer
    Federal Building
    34 Civic Center Plaza, Room 318
    Santa Ana, CA 92712

                                    Re: Serial numbers by diecasters
    Dear Ms. Dom meyer:

    Please accept my appology for the length of time taken to get back to you since
    our meeting of March 13th. Besides an unbelievable amount of legal matters, we
    have 1 also been awaiting a report from Mr. J.B.Wood regarding this issue.   Mr.
    Wood s report finally arrived yesterday, a copy is enclosed for your review.
    As you can see it took Mr. Wood approximately 6\ hours to get the frame into a
    condition that would accept the prefinished component parts anp fire one cartridge,
    but note that it would not eject or reload the chamber. Six and a half hours of
    labor , and expenditures exceeding $80.00 is not what I consider something that fits
    B.A.T.F.'s definition of a 'firearm'which says in part "may readily be converted 11
    Aperson wanting a pistol without serial numbers would be far better-off by
    purchasing a factory completed pistol for about $60.00 and removing the serial
    numbers, than to spend $80.00,or more, for parts and tools with no guarantee that
    they would even be capable of producing a working pistol.       Mr. Wood, with his
    forty years experience had some difficulties in several places.
    I am enclosing a highlited copy of page 3 from the current (1984-85) copy of the
    Federal Firearms Regulation, received from the Bureau of Alcohol, Tobacco and
    Firearms on April 10, 1987. This page plainly states the 11 P UR POSP 1 of the law and
    defines the word 'firearm'.

'   As not one case of a Raven pistol entering commerce without a serial number has
    ever been reported to us, by any agency (Federal, State or Local), it is obvious
    that it is not a problem that needs regulated by requiring the diecaster have a
    firearms license or to apply serial numbers to our rough, unfinished, as-cast, frame
    castings.   This unnecessary proposed requirement will cause undue hardships and
    costs upon the manufacturers, without due cause.
    0 bviously we would prefer to resolve this matter without the publicity, cost and
    agravationof a lengthy court battle and we are willing to cooperate with any
    reasonable request,(short of having the diecaster put serial numbers on our pistols,}
    to resolve this issue once and for all. 0 ur attorney is presently out of state, but
    should contact you sometime in the week of April 27th regarding this issue.
    My   best regards,

    ~{
    President
    cc: Zell, 0 a vis Industries.
                                                                                ATF0033
'·.,    '~                          ·-                                        Ill:
                    Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 34 of 100

             ·-~~
             /RAVEN:            1300 BIXBY DRIVE. INDUSTRY. CALIFORNIA 91745 • (818) 961-2511
                ~            ===========================
                ARMS
l·
l
             April 9, 1987
             Mr. Steve Zell
             Madory, Booth, Zell and Pleiss
             17822 East 17th. St.
             Centre Bldg., suite 205
             Tustin, CA. 92680-2183

                   Re; Application of serial numbers by diecailers
             Dear Steve:

             On March 13th. I attended a meeting between you, Jim Davis, Jane Dormmeyer of
             the Bureau of Alcohol, Tobacco and Firearms (B.A.T.F.} and myself regarding
             B.A.T.F.'s insistance that the diecasters place the serial numbers on our unfinished
             frame castings.

             I am enclosing notes and letters regarding this subject, and the following basic
             history;

             In 1973 I contacted B.A.T.F. agent Mr. Mike Catlett and was told our procedures
             were proper and to continue as we were. In 1981 (8 yrs. later) B.A.T.F. agent Mr.
             Ed Jax said that he didn't think we were in complience. After a lenghty discussion
             over the next few days with Mr. Jax, he indicated he thought that a varience
             would be approved if we provided certain letters and modified our diecasting molds,
             to which we complied.       Mr. Jax said he would take the requested letters, his
             report and recommendation and samples of modified castings, to make sure they
             went to the correct person in B.A.T.F.. Sometime after this Mr. Jax telephoned
             me and indicated that he was told that everything was o.k. and we could continue
             as we were. Later, our diecaster (Mr. John Murphy of Peat Mfg.) telephoned me
             indicating that he had also been contacted and given the same information.

             On December 3, 1985 (almost 4 yrs. later) we were again confronted with the same
             issue by B.A.T.F. Inspector Art Chappa. I explained our position and recited to
             him the past history on. this subject. When he asked if I had a letter of approval
             from B.A.T.F. I replied that I didn't remember but I would check our files and
             advise him later. I could find no letter in our files and I telephoned Mr. Murphy
             and asked if he received one. He called back and said he thought he had gotten
             one but he couldn't locate it. I advised inspector Chappa that we apparently did
             not receive a written varriance, only the verbals by Mr. Catlett and Mr. Jax.
             Inspector Chappa then asked Mr. Murphy to submit the same inform.ation and
             samples of the frame casting to B.A.T.F., Cheif Firearms Technology Branch at
             i200 Pennsylvania NW, Washington O.C., which he did on January 7, 1985. After
             receiving no response, I telephoned on Januory 11th. and 14th., 1985 and wrote
             letters on January 15th and Febru~ry 28th, 1985 inquiring about their findings and
             determinations. My next involvement was at our recent meeting of March 13th
             which you attended. Apparently this matter is still unresolved, and will remain so
             until we resolve this problem once and for all.



!   '

                                                                                        ATF0034
                                 -
                     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 35 of 100

          April 91 1987
          Steve Zell
          page (2)

          We now find that Jane Dormmeyer of B.A.T.F.(Santa Ana) is involved in the same
          pursuit.   And because of that meeting I've been contacted on March 24th by
          B.A.T.F. inspector Lance Yoshioka (of L.A.) about the wherebouts of Peat Manufact
(         uring. I'm sure it's all related to this same subject.
           As we have never had a ·problem, or even a report of one, from any person or
I;.        agency concerning our pistols getting into the streams of commerce without serial
          .nu.m bers being pl~ced upon. the pistols, it is unclear why B.A. T.F. employees are so
          ,ns1s~ant upon having the d1ecasters apply the serial numbers on the frames.
          The purpose of the laws are clearly stated in Sec. 101 of Title I- ST ATE FIREARM
          CONTROL ASSISTANCE (page 3 of 1984-85 Federal Firearms Regulation distributed
          by B.A. T.F .) which in part states "it is not the purpose of this title to place any
          undue or unnecessary Federal restrictions or burdens on law-abiding citizens--------o
          any other lawful activity, and that this title is not intended to discourage or
          eliminate-----, or provide for the imposition by Federal regulations of any procedure
          or requirements other than those reasonably necessary to impliment and effectuate
          the provisions of this title" (photo-copy enclosed):
          Having to change our systems and procedures that we've used sucessfully, without
          problem, for the past 17 years could be a disasterous unnecessary burden upon us
          that could cost us hundreds of thousands of dollars, and wouldn't help B.A.T.F. or
          other law enforcement officials fight crime or violence.
          It has always been our contention that the diecast manufacturers are just that,
          diecast manufacturers and are not firearms manufacturers.          These diecasters
          manufacture many castings for-deversified businessess including automobiles,
          typewriters, motorcycles, computers etc., but they are not considered manufacturers
          of automobiles~ typewriters, motorcycles, computers etc.
          B.A.T.F. claims that the castings made by our diecasters "can be readily converted
          to accept all component parts necessary to expel a projectile by the action of an
      '   exp losive 11 • We contend that it cannot be RE AOILY converted by the average
          person in the average home work shop, as they ·claim. I have sent castings and
          finished parts to a well known gunsmith/author asking him to preform this task and
          keep accurate record of his time. I was told in a telephone conversation with
           William T. Earle that it could be done in 20 minutes, with which I disagree. I
          expect an answer of some kind within the next week or so.
          The following is our current manufacturing procedures;
           Inca mp lete barre ls are am nuf actured with no cartridge chamber and are sent to the
           diecaster on peg-boards holding exactly 100 barrels.
           Bolts that are also cast into our parts are placed on p~-boards holding exactly 100
           pcs.                                                            ·
           These bolts and barrels are placed =into a large, locked wooden crate and is moved
           by forklift and truck to the diecaster where they issue them to their operators in
           exact numbers at the begining of each shift.         At the end of each shift each
           operator must return 1 set of castings for each set of barrel and bolt inserts issued
           to the rr..
                                                                                           ATF0035
                                                                                     I
t.' ..
                        Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 36 of 100

             April 9, 1987
             Steve Zell
             page (3)

             The castings 'are made and shipped to us. They are counted by both the driver and
             the receiving agent. The count must be agreed upon and conform to the amounts
             shown on the accompaning shippers.

             The castings are then placed in work. boxes which hold 100 frames and 120 slide
             castings, and our 77 rn achining operations are perform ed.
             The machined parts are then boxed and sent to the polishing and buffing shop
             where upon their arrival counts and verifacation of count is made and co mpaired to
             the shippers.

             When the polishing operations are finished, the parts are degreesed and placed into
             cell boxes that hold exactly 100 frame castings and 100 siide castings. These parts
             are again counted and verified by the polisher and receiving agent and compared to
             shipper am aunts.

             The parts are inspected for polishing errors and then sent to the electro-plating
             process using the same cell boxes and procedures ~as outlined for the polishers.
             Upon receipt of the plated castings in machining, the frames are immediately serial
             numbered and the other identifacation requirements are put on the slide castings.
             The frames are then chambered to accept the cartridge, deburred, washed and sent
             to the assembly department.

             Assembly is completed, the pistols are proofed and test fired, inspected, packaged,
             locked in our storeroom until sold and shipped to our wholesale customers.
             I believe that B.A.T.F. should be aware of the tremendous costs, burdens and
             problems that we will suffer if we are ultimately reQuired to have the diecaster
             place the serial numbers on the castings. The hiring of the additional people to do
         •   the sorting, inspection and recordkeeping operations alone would increase our costs
             at least 20 % or 25 % by itself. The risk of loosing our vendors due to the extra
             paperwork, licenseing, liability incurred and general harrassment would increase
             dramatically. There has already been a lot of statements of dissatisfaction over
             this issue. Believe me, good diecasters are hard to find especially for the firearms
             industry.When all factors and costs are considered the loss of a good diecaster acn
             be tremendous in dollars and cents. The costs of seting up our own equipment to
              make our own diecastings, polihing and plating would be several hundred thousand
             dollars, plus costs of hiring experienced personel to run these highly complex and
             E. P.A. harrassed departments.

             I believe our costs will increase over 35 i by having the diecaster _put on the .serial
             numbers instead of us. The costs would be dramatically higher if we -have to set-
             up our own diecasting, if indead we are even capable of doing so .
                                                                 ... ,.   "' -   ~




                                        ...                                               r   ,,




                                                                                               ATF0036
             cc. Jim Davis
                         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 37 of 100

                          FIREARMS
                                                                   J.
   ..                                                                             B.          Woo I>
                                                            POST OFF ICt:: UUX /2 (:.'11d ~'""'ll
                                                                   CORVOON, KY. 4240b




                               5
                           SERVICE
                                 Cuunn,
                                                                   f'HONE: 502-533-6753




                                                                                       Fo,o,ulc
                               Gun,m1irun9                                       Con,ull•t1011
                                F1re•rm1.                                             Ev•tu•11on
                                 D•"vn                                                1,   App,., .. ,




                       Actual project time:                                                   8 hours, 20 minutes

                        Preparation of report: 2 hours



                        10 hours@ $75 per hour:                                                          $750.00



                        17th of April, 1987




      '
  UNSMITHING TODA y                                         Official
Voicr of tht Professioflal Gunsmith                     '-o~-'Lc;-0
                                                ~                           ~

                                               .C                            ,:._


  j              Box 22'4 E
          Lexinr1on, Missouri 64067
                116-25J-2636
                                               Ir



                                                   •    ~
                                                            'IMEll\C
                                                                       I'
                                                                               -;;;




                                                       Publica1ion
J.B. Wood
Trch11,ca/ Edaor
                                      Rts: Box 7], Stco,uJ Strttl
                                      Corydon, Ktnlucky 4)#0()
                                                        50]-jJJ-6'113




                                                                                                                   RAVEN APR 2 1 1987
                                                                                                                                  ATF0037
                                                                 II
             Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 38 of 100




          Report on project to construct a Raven .25 Auto pistol
          in proposed "kit" form, as requested by George Jennings
          of Raven Arms.


          From Mr. Jennings I received a rough "as cast" frame,
          serial number 1250300, and two packets of parts.            One
          packet contained all of the necessary parts to complete

          a pistol, in finished form.       The other packet contained
          the following parts in rough form:        Slide, trigger, maga-
          zine catch, magazine body, follower, spring, and endpiece.


          Before starting on the work, the parts were examined to
          determine the tools that would be needed, and according to
          Mr. Jennings these were to be confined to the ordinary
          "hardware store" items that would be routinely available
          to the average person making the gun from a "kit".            In all
          but two cases, I adhered to this restriction.           However,

      •   the two items that had to be obtained from a machine supply
          firm are available in most locales-~ they would just require

          an extra errand.


          The hardware store items were:       A small pocket knife, a small
           triangular file, a:~-32 thread tap and handle, a small hammer,
           s 3/32" drill bit, a 1/16" drill bit, and a small (3/8") Dreml

I:'




                                                              RAVEN APR 21 1987.
                                                                             ATF0038
         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 39 of 100




    Raven Project                        Wood                          2



    tip with a spherical shape.          From the macbine supply firm
    I obtained a small and slim bastard file, and a size "J"
    drill bit ( .277"). ·     Total cost of all tools:       $19.89.       Of
    course, some of these items an amateur might already have
    on hand, but for most of them, this is unlikely.            For study
    of the parts and obtaining the tools, total time was: 1 hour,
    22 minutes.


    A description of the work follows, with the time noted at
    the end of each segment:


    1.            Removed casting sprue edges from the frame, using
    the small blade of the knife and the files.           Cleaning up the
    sprue edges is not just a matter of esthetics -- the inside
    edges would impede mechanical action, and the outside ones
•   could injure the hand after assembly and firing.            Caution!
    sprue edges, and knife, are sharp.          ·Add warning to kit.
    Time:     46 minutes.


    2.            Drilled 3/32" holes for slide retainer pin and
    sear lever pivot pin, measuring with insertion of the pin
    at intervals to get the proper depth for the latter.




                                                                           ATF0039
                                                               111
          Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 40 of 100




     Raven Project                        Wood                          3



     Drilled 3/32" hole for magazine release pivot pin, and 1/16"
     hole for trigger pin.         (Note: Did not include electric drill
     in tool list, as nearly every household has one.) Assembled
     trigger, trigger bar, and bar spring, installing small cross-
     pin in trigger.       (Note: springs should be in separate labelled
     packets for the amateur, as size and strength transpositions
     are possible with some of them.)            Installed magazine catch and
     spring and cross-pin, filing upper rear of catch to give it
     proper reach.         Time:   1 hour, 12 minutes.


     3.            Installed trigger in frame, with trigger return
     spring.       Additional filing and scraping with small knife
     blade was necessary to clear sear well and slot in fram~
     for free movement of sear.          Installed sear, sear spring,
     and sear lever.         Installed safety detent plunger and its
.,   spring, staking it in place.          (Note: This is a tricky job
     for an amateur.)         Installed safety bar, filing the top
     of its rear extension for a tight fit under the cross-pin
     of the sear. (Safety warning needed here.)            Pushed sprue
     out of grip screw holes, and tapped to take 6-32 grip screws.
     (Note: Screw size and thread count should-be in instructions.
     I cheated here -- I know a 6-32 screw when I see one.)                 In-
     stalled grips and grip screws.          Time: 1 hour, 32 minutes.




                                                                        ATF0040
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 41 of 100



Raven Project                        Wood                         4



4.                                                 .
              Experimentally installed striker (firing pin)
in slide, with its _spring and the retainer, and the recoil
spring in the frame.         Assembled slide on frame to check

functioning.        The striker (firing pin) would cock and
·snap when the trigger was pulled at this poLnt, but gun
could not be fired, as the chamber had not been cut, and
a cartridge could not be inserted.            Time: 12 minutes.
Total time to this point:         4 hours, 44 minutes.


5.            To properly machine the chamber to take the .25
Auto cartridge, a set of chambering reamers (rougher and
finisher) should be used.          However, these would cost in
excess of the retail price of a Raven pistol, and they are_
not routinely available locally.            A careful amateur might
borrow a micrometer caliper and determine that the .25 Auto
case has a diameter of .276", and from a machine shop he
could buy a "J" size drill bit (.277").             I did this, and

used it to drill out the chamber, with many stops to check
 the depth with a .25 Auto round.           A round was then single-

 loaded into the chamber, and the gun was fired.            The case
 stuck in the chamber, and had to be pushed out with a rod.

 Time:,1 hour, 48 minutes.          Total time to this point~ 6

 hours, 32·minutes.




                                                                      ATF0041
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 42 of 100




Raven Project                         Wood                   5



6.            Using the small spherical tool in an electric

drill, the feed ramp was cut in the frame and the chamber.

The small bastard file was used to cut the extractor slot

in the top rear of the barrel, a difficult process.              The

extractor, spring, and cross-pin was installed in the slide.

It was necessary to recut the extractor beak for proper

engagement with the cartridge rim.            Also, the chamber was

slightly off in relation to the cartridge head recess in

the breech face of the slide, and vhe tip of the small

triangular file was used to chamfer the edges of the recess.

Time:      1 hour, 28 minutes.       Total time to this point:

8 hours, 20 minutes.




As a further experiment, the rough cast parts from the

second packet were finished, and substituted for the ones

on the gun.        The trigger and magazine catch were not

difficult, requiring only removal of the sprue and drilling

of the trigger hole.          Assembling the magazine parts was

also not difficult, but staking the endpiece in place was

a bit tricky, and a third hand would have been helpful.

The rough, "as cast" slide, however, was quite a problem,

especially the clearance of the casting plugs from the




                                                                   ATF0042
      Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 43 of 100




    Raven Project                      Wood                     6




    underside of the breech block area.         Removing the side
    wings of the forwar_d plug was a particularly tedious
    oper.ation, using only a nail cut to a chisel point and
    the small flat file.       Time:    1 hour, 34 minutes.




    Conclusions:


    Given the time involved (and remember, I needed no in-
    structions!), and the retail cost of the parts, which
    according to a factory list would be $78.65 exclusive of
    the frame, I would say that a "kit" would not be a good
    idea.    At factory cost the parts would be less, but a
    lot of semi-finishing would have to be done by the Raven
    plant before such a kit was sold.         Several of the oper-

1
    ations fall into this category, but the most important
    would be the chambering.        I would doubt that the average
     "gun tinkerer", with home workshop tools, could do it
     properly, and the barrel would probably be ruined.          As
     you will note, even I got it a trifle off-center.           The
     same caveat would apply in regard to the feed ramp
     keeping the turning Dreml stone centered, using an-elec~
     tric drill, -is difficult. ·· -   And then·, there is· the . -




                                                                      ATF0043
                    ...,,,,,....
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 44 of 100




    Raven Project                      Wood                        7




    matter of product liability.        With suits today being
    filed for fairly ridiculous reasons, even a cut finger
    during assembly could create a plaintiff.


    Mainly, though, I think the "as cast" frame and the un-
    chambered barrel are the main drawbacks.          With these
    two factors, I would say that making a Raven pistol from
    a kit would not be routinely possiple.          Note that it
    took me more than eight hours to produce a fully functioning
    pistol -- how long would it take the average tinkerer?




    J.B. Wood
'
    17th of April, 1987




                                                                       ATF0044
                                    -.
                 Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 45 of 100


          (\Ry1"
      IR AVENI ==1=30=0=B=l=X=BY=D=R=fV=E=.='N=D=U=S=T=R=Y·=C=A=L=IF=O=R=N=IA=9=17=4=5=·=(=8=18=)=96=1=-2=5~,,=1=
          ~
           ARMS
    March 26, 1987

    Mr. J. B. Wood
    Second Street
    Corydon, KY 42406
    (502)533-6753
             RE:    Research on firearm manufacture, kit form
    Dear Mr. Wood:
    Enclosed are two packets of parts. One contains an "as cast" MP-25 pistol frame,
    serial nu:nber 1250300, 1 pistol slide casting, 1 trigger casting, 1 magazine
    catch casting, 1 magazine base casting, 1 magazine bcx:ly, 1 magazine spring and 1
    follower. Tne second packet contains the following finished parts; 1 slide, 1
    trigger, 1 magazine catch, 1 canplete magazine assembly and all the small parts
    that are required to make one canplete pistol. I am including a parts a~ price
    list, with a copy of the instructions that are available to the general public.
    As per the instructions in my letter of March 23, 1987, I want you to start with
    the "Frame" first. Coolplete the frame and then assemble those "finished" parts
    you deem necessary to inake the pistol conform to A. T. F. 's defini tiqn of a
    firearm, under Title 18, United States Code, Section 921:(a) (3) of fhe GUN
    CON1ROL ACT OF 1968.                                                                                   i



    When you have canpleted that part of the test, and have recorded your t iire
    accurately, then proceed to make the rest of the "as cast" castings fit and
    function on the same frame and with the same parts as used in the first
    assembled pistol.
    Make a written report to me describing any difficulties encountered, the amount
•   of time recorded, any expenses incurred and in your opinion the feasability of
    offering these pistols to the public in a kit form similar to the ones ~upplied
    to you.             - ·    -    ·             ·                                                        1




    For my files, please forward a copy of your rest.me', expertise and qualifi~ations.
    Please refer to my letter of March 23, before proceeding with !these instryctions.
    I am hoping you can start these tests inmediately as I need this infonr~t ion as
    soon as possible.
    My Best Regards,



    George H. Jennings
    President
    Gl-t..J/va
    cc:          Steve Zell, Bruce Jennings,
                 Jim Davis & Gene Johnson                                          1161 14395 815ATF0045
                                                                                           I:
                                -
           Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page
                                                               Ill: 46 of 100




    IR~V~N l        ==1=3=00=B=IX=B=Y=D=R=IV=E=·='N=D=U=S=T=R=Y='=C=A=l=IF=O=R=N=IA=91=7=4=5::::1·=(=8=18=}=9=6=1-=25*1=

       ARMS
  March 23, 1987

  Mr. J. B. Wood
  Second Street
  Corydon, KY 42406
  (502)533-6753
        RE:   Research on firearm manufacture, kit form
  Dear Mr • Wood:
       Upon receipt of a copy of your Federal Firearms License, I will send you
  an "as cast" unfinished pistol frame casting, and all of the other pistol parts
  that are required to make one (1) RAVEN ARMS rn:x:lel MP-25 pistol.          I will
  include an instruction sheet (as furnished with each pistol) and a catalog
  sheet which shows the assembly diagram on the reverse. All of these i terns
  (except the pistol frame) is available to the ge.,ner~l public.
        I would like for you to examine the frame casting and sutxnit your written
  opinion as to whether you think this casting would fit the description of a
  "Firearm" as defined in Title 18, United States Code, Section 92l(a) (3) of the
  GUN C01TTROL AC'f OF 1968, then sutxnit to me your estimate of the am::>unt of time
  required and your hourly rate for labor to perform the following services:
       Using only the castings, parts and literature supplied you, I would like
  you to do what you feel is necessary to make them into a "firearm" as desciribed
  in the above mentioned code section.
       In your efforts to make these parts into a "firearm", please do not use
  chamber reamers, taps, tools, machinery or equiµnent that you feel would not be
  found in a normal, average bane workshop. Also, if you have other pistols
  lying around, please do not use them for dimensional or visual aid.
                                                                                                                 I
•      It is important that you keep an accurate record of time spent on lthis
  project.    Please .include as a separate item, ~he aroount of time you ~pend
  analyzing and planning your approach to this task. Report any coom:m too s or
  supplies, and their retail costs, that you need to purchase to complete this
  project.
       NOTE: Do not go beyond what you feel needs to be done to make these parts
  into a "firearm", as you interpret the definition of "firearm", as described in
  the above referenced code.
       As time is of the essence, your reply via U.P.S. Next DayjAir Letter ill
  be appreciated.                                                  I
                                                                                               I
 Yours truly,


'a.~7
 President
                                                                                             II
 cc:   Steve Zell
                                                                    ~
                                                                        NEXT OI.Y ~p
       Jim Davis                                                        SHIPPER RECEIPT
                                                                        Tf\.li)'J/,C ~-      1161 4395ATF0046
                                                                                                       799
       Bruce Jennings
       Gene Johnson
   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 47 of 100




           ••,-
                                                        MAY IO ml
                                                                                                       L81~': E:             0




                  M • i.tathl.ea., t,._ Ryan
                  Spr ngf1eld Atmory
                  42   est ~a1n Stree.
                  Gene eo, t in~l    61251.
                  Dear r. .... Ryan,
                                      to youc etc uf Hoy 2, 1990,
                                    4mporta_ion of unf~n hed receivo
                                    t10        h
                                                                                                                                 t



                  An e>:aoina~lon of the i..ubiu.tte~                        amp e .t11d.1cate
                  a f & rectnngula p ece of he~t metn ~pprox1 o
                   nche 111 eng ... h and app ox mate y 4-3/0 nche in w d h.
                  Ti.le ejection port ban boen cut Wld two atrengt:hcni,19        b  "1Ve
                  b~on pcii1... acd ln o the b nnk . As ..nd.c:itecl .. u you lectet
                   ho fo owing op1;1 o. io I a,e to be po .o., eel by you t r,~1
                  1.    Form co n a baped cho.nnel.
                  2.    Stomp out the bolt tumdl& cock .. ng br.nd •                                     ot _
                  3.    Perform a aimple-,and-i?Unch oper.l .. c,n for th<! .. a.::ry rt'J
                        band o,
                  4.    ield   bat1cl retn.nc. col~aL in pace to                                         roperly
                        l~cate tbe batrel in tho ecoivei.
                  !i.   t1e d a eenforcoment bto.ckot:. n place to g1\'- t 8ng ,1
                        to the £eceiver ana a lo~ the ocat1on and inu all~t on
                        0£ tho fron ~- yJe nou ng.
                  6.    Dril to properly loc.:i_e t 1 &ear triggel ciount n
                        p ac.:emen~.
                  Te unE ni hed £ace er for the Ag i:iec A 1 Cllrbino , c
                  dascr bed abo.o, ha uot £each11~ a i:aga .tn manufoctu o
                  w     1  \fOU d be clA fuel     a f e


                                                                                                            'l:E"VIEWE"                    qE_VIEWER
 CCOI
           ~~m_'!J?;~          Jllflt.EWl:fl       Al:VII.We-A      M l/1- WEFt       ftt!.Vl!.WE:PI



 .......
 &UR~
           ,rO/u---
 OATl<     ~-Cj..t:;e:'                                                       .-~                                            ••-.-,..,.no-~..
ATP ~ uz~
        6 !2 •'7!11                           GOflRESPONOENC.E.APP+lQVAt. ANDC.UAffllAtlC:£              OoJ"'LAI.I' o, 41'"~;.)t
                                                                                                                                                   ~JllC#-1,"""
                                                                                                                                     YO•"-C'4 a ..O ~'"""'"'"'"
MN.ACES A""f,- FOftM9.? 1••7))WHICH MA'° 8E US£0                                                                                 • USfif'OtfAIQ.Ul,!t.39




                                                                                                                                                                  ATF0047
   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 48 of 100




          ".                                                                   -2-
                         • tath een ~- Ry'1?1                                                                                                                                     00
                                                                                                                                                                                  0 I"•
                                                                                                                                                                                  "m    ,..
                    P eaaa be adv ed that thl c.~ -1~-ca~lon :!. ba ed on t ia                                                                                                          t<


                                                                                                                                                                                  ".
                                                                                                                                                                                  (I)
                                                                                                                                                                                  ti" I
                     imple a ... recolved. If the de i9n, di en on, o.r nulliber of                                                                                               n.,,
                    rurnufactur ng ope.r!ltlon are ch.?ingea, th ca   f1ca on                                                                                                     ::i:, "
                    subject to revie-d .                                                                                                                                          ~~
                                                                                                                                                                                  ot,,,
                    Too &11.1i.>ject uru: ni bed xece.iver i:l:i. rc11ched a. tage n                                                                                              Hlz:
                                                                                                                                                                                  <l •
                    l:lllllu.acture whee Lt i ldentifial,.e aw a defense a.rt1c c,                                                                                                HO
                                                                                                                                                                                  r.oo
                    therefore, an ATP ror~ G, Appl1cat.on and Pe~m t for                                                                                                          .... n
                                                                                                                                                                                  O••
                    Impoz:';:at:i.on of Ar , Al.::.lun:1.t tm ,md Implement of 'I-Ia~, w l                                                                                        Z<.n
                    bo ccqui ed foe the mpucta .on of the unflni·hcd ec:01.ver.                                                                                                      I
                                                                                                                                                                                        "'
                                                                                                                                                                                         I
                    ,our: que t_on concerning re.:ord keeping hna boen refer ed to                                                                                                      ..,
                                                                                                                                                                                        ID

                    tho F car     and Explo-:i.vc Opera_1on B ancb, Compliance
                    Opcr::itlon • They ,111 .respond cona::Gcn .ng th que t ..on.

                    ~he       ubm tted           amp e i             be ng          etu neil unde                 sepa ate             -O           e .
                                              the i:oregoing has bae,1 re lion ve tv youc
                                             we IDZIY be of any furtbe    ~iatanae, p ca e

                                                                8 ncere y yo~r,


                                                   lS1 gne,d) :i::dceril         l,l .   Owen,    lr.

                                                              B<lvard M. Owen, J ••
                                               Chef, Fire~rm                     Techno ogy a a.,ch




                 INJTIATOff         tU!VIE.WER            REVICW~R             "'"1-'NEfl            RE"Vll[WUI        R£YIEWUI                              i:t5Yi£WE.~
 CODE

 SUIII•
 NA.Ml

 OATt
AT.. " 132.5 ,8-12.751                              CORfU..SPO,..,,OINCI AP,.llt()YAI,. A..'fb CL.l!:ARANCE         IUllltAV Df'
                                                                                                                                           0    .... .,.. ., .. , • •
                                                                                                                                   IU.C.0,,,,0,,.
                                                                                                                                                                        ,.,.,.it>~"'"
                                                                                                                                                   :.O•~Q ._"ffl • tt-"-.,
111'.~LACIS AT,S. FORM 9:;z 19•73) WH 1(;H MAY 8E U!U.O                                                                                         • U6(...0 'i1Mt,.Q-1~t-36




                                                                                                                                                                                            ATF0048
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 49 of 100




          .,
                                                                                                                                              fl 0
                                                                                                                                              fl ....
                                                                                                                                              .. Ul
                                                                                                                                                    ,...



                 ~a"',~
                 ~


                  Deaf      r. Czercp k;
                                                    I\
                                                    6 652



                  This refer  to your etter of July :u, 1998, in "'tu.ch you
                  ssk about uc l ng HP41J sub. chinegun receivero wh.iclt are
                  "80\'i flnahed•.                                                                                                                   a,


                  1,0 ao .not T.lake classit catlono based l)[l tho percentcge o.
                                                                                                                                                     ....II
                  co vleteneas of a pa~ticular item. The t"Illlinology •oB,                                                                          "'
                                                                                                                                                      OS,

                  f n1 bed• is not used by thio offlce .
                                   aQs.if1aJ certain w1f1nlsbea roceivcrs as nvt boinJ
                            Thoe unflnia d ubmcchlnegun type recoivurs,
                  which ave b6en c ass!fied as not boing flte~r1s, are ol-U
                  b a w1th no intc nal mach.ning perfor a    The ex~ o of
                  th ba   as been r.:ofl ea to the pp ox1 te sba    or the
                  f n heel teil.
                                                               d be      lll!V n      t      exceno         ~
                                              eceivo an hllv ng no .. nterna
                     c,in n, the to would not be a f1roar         If dlly
                       tioru1 01,erat one were performed t.h-G c:Lans.ificat on
                             subject to covie~.
                    o t ust that the focegoin bas been responcive to your
                 .11.n uiry.  f we wiy be of ny further a   ~tance,   & a
                 contact u.
                                                         Sincer      y Your ,


                                              (Sicned) E<lwnrd IL. Ow-en, Tr •


                                                                    • a en, Jr.
                                          CM.of,                     ~ochnology Dranch




  COOII        IHfflATOA        lt£V1£Wl"fl        AEYIEW£R        RE.VI-WEA         A£VIE'WER      Rl!VIGW E:A                  t,£Vll:WER



    ...
  SUR·
  .._._
  DAU
 f/1,Tf- F 1329.& 12:. ,,,                      COflRUi,-ONDrNCS A"911tOYA~ ANO CLIAMtu:-a
 IIC:~CIE.5 A'T~ FORM t2 ct•13l WHICH MAY 81£ USED
                                                                                                                     Otr,., ..
                                                                                                 •w..-.,...., 0" A...C::~
                                                                                                                                 ,.,o• .,r,.•t•~J
                                                                                                                            ,.o••~g -...o
                                                                                                                                                      ..
                                                                                                                                            ••fl'l.4SJIIIS
                                                                                                                        • u.s QP(J I ill::cu2A-6.l8




                                                                                                                                                   ATF0049
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 50 of 100




                                                                                                      Llh P 1'1'1!l I Ef40
                                                                                                      3311 . 8                                            n t:I
                                                                                                                                                          n ,-
                                                                                                                                                          •• er,
                                                                                                                                                            n
                                                                                                                                                          lilt"'
                        lti. Robert Bover, Jr .                                                                                                           ;I:''
                                                                                                                                                          C"l ...
                        ?hiJ.adeLph1& Ordnance, Inc.                                                                                                      •• ISi
                        Orel&n4 Induatrial Part                                                                                                            E3;
                        orelaod , Pennaylvania 19172                                                                                                       •• :a
                                                                                                                                                           CH
                        Dear Mr. Bowers                                                                                                                    ~~ ,..
                                                                                                                                                           ....
                                                                                                                                                           Ill t'l
                        Tin• refeu t:o you.- letter of May 11 , 1H2, with whicl1 you                                                                       ... 3:
                                                                                                                                                           00
                        aubaitte4 an onfinlahed AR- 15 type receiver for                                                                                  ,Z ••
                                                                                                                                                             ISi
                        claaaihcatlon .                                                                                                                           Ill
                                                                                                                                                                  I
                        Exa !nation of the sub~itted aaaple, no ..,lal nullber,                                                                                   "'I
                                                                                                                                                                  0\

                        1nd catea that it i• identifiable•• the receiver ot a                                                                                     'D
                                                                                                                                                                  fJ
                        f rear• . Tb• receiver is baaically coaplete excep~ that tbe
                         nterior cavlty baa not been C0111pletely 111achined.
                        A rac:ei ver .in basically t.be MN aonf1911rauon • •
                        prev oua y been subiiltted by anotller unulqturer . It wu
                        found that the receiver co•ld be .... f un~t oaal by drillin
                        out the cavit;Y vith a 5/1 lncll a,111 and tben finiablag vith
                        a 1/2 lnch rot&l'J' file . Ba.aed on ~bat exaaJ.nation, it waa
                        deterained that unfinished AR- 15 type reeeivua in tbe . . -
                        baaic configuration aa that submitted by your firlll are
                        firearaa .. deCined.
                        ~herefore, tb• aampl• as Bllb•ltted 1• claaaified as a
                        firearm aa that t.eni is daf1ned in Section 921(a)(3)(Al.
                        Chapter,,, ~itle 18, Vnitea ltatea Code .
                        The aubaitted •.-Pl• 1• belng returned andar separate aover .
                        We tr1111t that tbe forego ing bas been reepen•l.,. to yc,ur
                        inquiry. ! f we ...Y be of any further aaeiatanc•• pleaae
                        contact ua .
                                                                   Sincerely yours ,


                                                                       /S/
                                                         l!!dvard M. ovea, Jr.
                                                  Chi•~, P1rear111a Technology Branab

 CON
           lG' (}!..":f.r
                                   ...,_   ...           IISVl ew.-R     • v11w•t11        fWV••wa•          filSVlliW••              • v•u•waa

 ......
 .......   "T). -
 DATI      ~9~                                                                                                               o...-lW"OO'ntl'.......,.
ATP tr · ~-.. (I •'NI                              co....aSPONCteNC• ~      YAl.ltNO CL.KAM.He.a         . ....... u   04'   ~   to,aac.4-0   ~   ,,... . . . .
lla.PI.AC95 ATP FORM N    ,e-n ,WttlC.N ....., • • UHD




                                                                                                                                                         ATF0050
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 51 of 100




                     DEPAf'HMENT OF THE   TREASURY
                BUREAU OF ALCOH Oi. TOSACCO ANO FIREARM S
                          WASHINGTON, 0 C , ZOZZ6

                                                  LE:F:TE:RLB
                               JUL I 4 1994       3311 . 4




       Mr. Thomas C. Mi ller
       Attorney at Law
       1540 South Pearl Street, Suite B
       Denver, Colorado 8021·0
       Dear Mr. Miller:
       This refers to your letter of Ju ly 1, 1994, concerning
       an unfinished , sample ~-15 type receiver, which you
       submitted for our examination and classification.
       As defined in 18 U.S.C. Section 92l(a) (3)(A) the term
       "t:irearm" is defined, for the purposes of the Gun
       Control Act of 1968 (GCA), to mean any weapon
       (inc luding a starter gun) which will or is designed to
       or may readily be converted to expel a projectile by
       the action of an explosive; Section 92l(a) (3) (Bl a lso
       includes the frame or receiver of any such firearm.
       Examination of the sample disclosed t hat it is
       identifiable as the frame or receiver of an AR- 15 type
       firearm and it may readily be converted to function as
       the frame or receiver of a firearm. The submitted
       sample is basically complete, except for a block of
       metal which is loc ated in the area of the front pivot
       pin and two {2) holes which must be drilled through the
       receiver walls to allow installation of the trigger and
       ha111J11er pivot pins. The magazine opening and the
       receiver cavity are completely machined out and the
       sample receiver is capable of excepting various
       components to i ncl ude, but not limited to, the
       magazine, magazine oatoh assembly, selector, rear take
       down pin, lower receiver retainer with complete buffer
       a ssembly, trigger guard, various small detent pins and
       springs.
       Based on our examination of the submitted sample, we
       have determined that the unfinished receiver, as
       submitted, has reached a stage of manufacture where it
       would be classified as a "firearm" under Section 921
       (a) (3) and, the refore, subject to all the controls of
       the GCA.




                                                                  ATF0051
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 52 of 100




                                 -2-

       Mr. Thomas c . Miller

       since the sample receiver is classified as a firearm
       for the purposes of the GCA, your client must be
       licensed unde r the provisions of the GCA as a
       manufacturer of firearms. I n addition, any person
       manufacturing such an article would be responsible for
       all marking requirements, to include the manufacturers
       identification and serialization, as provided in the
       regulations, 27 CFR Section 178 .92.
       If a customer of your client requires unfinished
       receivers of this type, without conventional serial
       numbers or other markings, we would be happy to
       consider your written request for a variance from the
       marking requirements. Please understand that an
       alternate form of identification can be approved only
       if it is determined that the proposed markings are
       reasonable under the particular circumstances involved,
       and will not hinder effective a dministration of the l aw
       and its implementing regulations. Further, it may
       still be necessary for your client to apply some sort
       of identifying mark to the unfinished receiver to
       identify the client as the original manufacturer .
       With respect to United States vs. Seven Miscellaneous
       Firearms, this district court decision is not legal
       precedent and is, there fore, inapplicable to this
       matter.
       The sample receiver is being returned to you under
       separate cover.
       We trust that the foregoing has been responsive to your
       i nquiry. If you have further questions concerning this
       matter, please contact us.
                           Sincerely yours,



                       ~:A.P.?-·!?~-
                  Chief, Firearms Technology Branc h




                                                                   ATF0052
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 53 of 100




                          DEPARTMENT OF 1HE TREASURY
                     BUREAU OF ALCOHOL, TOBACCO AND FIREARMS
                CORRESPONDENCE APPROVAL AND CLEARANCE




                               i>EC 2 7 2002             903050:RDC
                                                         3311/2003-016




       Mr . Lane Browne
       Mega Machine Shop , Incorporated
       5323 Joppa s.w.
       Tumwater, Washing ton 98512-8020

       Dear Mr. Browne:

       This refers to four AR-15 type lower receiver samples
       that were received by t.his office on October 3 1 2002 ,
       for the purposes o f examination and classification.

       You indicate that each of the samples represents a
       separate stage in the manufacturing process. The
       samples are labeled "OP-1," "OP-2," ''OP-3," and "OP-
       4 . ,1


       Receiver sample "OP-1'' is a solid casting having holes
       drilled for the takedown pins, selector, hammer,
       trigger, bolt catch, rear takedown pin retainer , and
       magazine catch . Further, the areas for the magazine
       catch and bolt catch have ):,eeo partially machined and
       the rear ring threaded for the buffer tube. Machining
       of the interior cavity and magazine well has not been
       made on this sampl e.

       Receiver sample "OP - 2," in addition to the operations
       above, has had the magazine well and inter ior cavity
       machined, trigger slot machined, trigger gua-rd holes
       drilled, and the slots for the magazine catch and bolt
       catch compl eted.

       Receiver sample "OP-3," in addition to the operations
       above, has had the hole drilled in the receiver r ing
       for the buffer retainer ,



                                                      REVIEWER   REVIEWER   REVIEWER




                                                                                       ATF0053
  Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 54 of 100




                                                     DEPARTMENT OF THE TREASURY
                                               BUREAU OF ALCOHO L, TOBACCO ANO FIR EARMS
                               CORRESPONDENCE APPROVAL AND CLEARANCE

                                                                            -2 -

                   Mega Machine Shop , Inc.


                   Receiver sample "0 P·4," in addition to the operations
                   above, has had the hole for the grip screw drilled and
                   tapped, and the markings applied. The left side of
                   the magazine well is marked, i n descendi ng order ,
                   "DALPHON," "SHELTON, WA.," "MULTI- CALIBER, " " MODEL
                  B. F .D.,"and "COB 0806. • ~FIRE" and "SAF'E• are marked
                  adjacent t o t he safety selector bole .

                  We have dete.cm.ined that an AR-15 receiver can s til l
                  function as a firearm receiver without a magazine
                  opening or the threaded hole for the buffer tube . I n
                  addition, we p r eviously exami ned an AR-15 styl e
                  rece i ver i n a similar condition to your recei ve r
                  sample ''OP - 1" having t he ho les for the trigger and
                  hammer pins , but with a solid interior . The interi or
                  cavi ty of the previously examined sampl e was finished
                  in approximately 75 minu t es time using a 5/8-i nch
                  dri ll and a rotary file . This receiver was de t ermined
                  t o be a "firearm" as defined in Ti tle 18, Uni ted
                  States Code (U . S.C . ), § 92 l (a ) (3) . Therefore, your
                  sample "OP-1" is also a firearm as defined.

                  Receiver s amples "OP-2," "OP-3." and " OP - 4" a r e
                  manufactured to the point where t.hey wi ll accept AR-15
                  type semiautomatic fire control component-s, the
                  maga zine cat ch, the bolt catch, bot.h takedown pins ,
                  r ear takedown pin retainer, and buf fer ~ube .
                  Therefore, each of these sampl es constitutes a
                  ~firearm'' as defined in Title 18 , U.S .C . § 921 (a ) (3) .

                  We trust the forego ing has been responsive to your
                  i nquiry. I f we can be of any further assistance,
                  please contact us.

                                                                sincerely yo urs,




                                               Curti s H.A. Bartlett
                                        Chief, Fi r e arms Technology Branch
                INlllATOR           REVIEWER              REVIEWER              REVIEWER   REVIEWER   REVIEWER   REVIEWER
CODE
SURNAME

DATE
Alf f 91110.SA (7·971 (formerly "    --i< 1"J2s...... WIIICII   may still be Ultdj




                                                                                                                            ATF0054
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 55 of 100




                       DEPARTMENT OF THE TREASURY
                  BUREAU O F ALCOHOL, TOBACCO ANO F IR EARM S




                                                        90 3050:RLB
                                                        3 311/2003- 227
                           ~f!3   ~   5 ...d


       - - -ord
       J onesboro, Arkansas 72 4 04

       Dear ~r. Halford:

       This is in response to your l etter dated J anuary 21,
       2003, to the Bureau of Alcohol , Tobacco, Firearms and
       Explosives (ATF). I n your letter you ask about
       manufacturing 80% complete receivers.

       The terms SO%. 80% and 90% compl ete receivers are
       commonly used for advertisement pur poses. Such terms
       do not accuratel y ident i fy the condition of a
       par tiall y comp leted or unfinished rece iver and have no
       precise meaning . Further , such t erms did not
       originate wi.t::h ATE", are not u sed by J\TF and have no
       legal or technical meaning wi thin ATP .

       In order f or us to render any opin3on regarding che
       status of a partial ly finished receiver, we need to
       physically examine a sampl e. I f you care t o submi t a
       sample of t he subject receiver, we will be happy to
       examine it and provide you wi th an appropi:-iate
       classification a nd any related determinations . Upon
       compledon of our exami..nation, the sampl e w1. l1 be
       returned to you . However, you snould be aware chat if
       che sample is found to be a machinegun receiver or
       otherwise s ubject to the pur view of the Nationa l
       Pi rearms Act, it could not be re.turned and wou ld have
       to be abandoned t o ~he gove r nment.




                              www. AT F . T R EAS.COV




                                                                          ATF0055
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 56 of 100




                                   -2-

       Mr .       Halford


       samples may be forwarded to t he below-li s ted address:

         Bureau of Al cohol , Tobacco, Firearms and Explosives
                Fi rearms Technology Branch, Room 64 50
                      650 Massachusetts Avenue, NW
                          Washington, DC 20226

       We regre t tha t we a r e unable to respond more f ully at
       the present time. If we may be o f any f urt he r
       ass i stance , please contact us.

                            Sincerely yours,




                          Curt i s H.A . Bartl ett
                   Chief, Firearms Technol ogy Branch




                                                                    ATF0056
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 57 of 100




                       OEPARTM E N T O F T H ETREASURY
                 BUREAU O F A LCOH OL, TOBA CCO AN O FIRE ARM S




                                                          903050:RLB
                              JUL Etl 2003                3311/2003 - 327




      ...a...ord
       Jonesboro, Arkansas      72404

       Dear Mr. Halford :

       This is in response to your letter dated March 4,
       2003, to the Bureau of Alcohol, Tobacco , Firearms and
       Explosives (ATF) . In your letter, you ask about the
       classificati on of an unfinished AR- 15 type receiver.

       Along with your letter you provided this office wi t h a
       sample of the unfinished receiver that has been CNC
       machined from a block of aluminum. The external
       profile has been machined and the magazine well has
       been cut out . The receiver cavity is in semiautomatic
       configuration and is complete with the exception of
       the trigger port and various holes for the fire
       control components and takedown pins . Based on our
       examination of the unfinished receiver, it is our
       opinion that the subject sample has received
       sufficient machining to be classified as the frame or
       receiver for a "firearm" as that term is defined in
       section 921 (a) (3) (B) of Title 18 , United States Code,
       Chapter 44 and is therefore subject to the controls
       and provisions of the Gun cqntrol Act of 1968.

       The submitted sample is being returned to you under
       separate cover.

                              Sincerely yours,




                   Chief ,                             Branch




                              WWW . ATF.TREAS .GOV




                                                                            ATF0057
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 58 of 100




                                      U.S. Department of Jus tice

                                     Bureau ofAlcohol, Tobacco,
                                     Firearms and Explosives
                                                     .9030~0:MRC
                              JAN I 8 2004           33 11/2004- 233




       Mr. Steve Lazzara
       Nat ional Ordnance Company
       5514 w 34~ Street
       Houston, Texas 77092

       Dear Mr . Lazzara,

       This is in response to your letter dated November 28,
       2003, to the Firea nns Technology Branch, Bureau of
       Alcohol, Tobacco, Firear ms and Explosives (ATF), in
       which you ask for a classification of an accompanying
       sample of a Government 19llA1 type casting .
                                                      .
       Upon an examination of the submitted sampie:-our
       Branch determined the following machining operations
       would have to be performed:

         1. cutting fra me rails;
         2. Drilling of hammer and sear pin boles;
         3. Dri l ling of plunger tube holes;
         4. Drilling of s l ide stop pin hole;
         5. Drilling of disconnecter hole;
         6. Drilling of holes for ejector legs;
         7. Drilling of hole for thumb safety;
         8. Finishing machining for magazine catch;
         9. cutting groves f or mainspring housing; and
         JO.Dril li ng and tappi ng for grip bushings.

       Furthermore, based on the examination of the submitted
       casting, we concluded that it does not meet the
       definition of a "fireaz;m'' provided in 18 u.s.c .
       921(a) (3 ). However, any deviation from the submitted
       item would void th1s classification.




                                                                       ATF0058
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 59 of 100




                                  - 2-

       Mr , Steve Lazzara


       We thanlc you for your inquiry, along with ac'companying
       sample , and trust that the foregoing has been
       responsive to your request for an evaluation .

                            Sincerely yours,



                            ~
                            Sterling Nixon
                  Chief, Firearms Technol ogy Branch




                                                                  ATF0059
         Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 60 of 100




    ,/
                                                    U.S. Department orJ ustice
)
                                                   Bureau of Alcohol, Tobacco,
                                                  Firearms and Explosives
                                        JAN 2 9 2004        903050 : RDC
                                                            3 311/2004-738




                Mr . Mark Malkowsk i
                Continental Machine Tool Company, Incorporated
                515 John Downey Drive
                New Britain, Connecticut 06051

                Dear Mr . Malkowski :

                This refers to two AR - 15 type unfinished aluminum
                lower receivers that were received by the Firearms
                Technol ogy Branch (FTB) , Bureau of Alcohol, Tobacco,
                Firearms and Explosives (ATF), on September 17, 2003,
                for the purposes of exami natiort and classification.

                As you may be aware, the Gun Control Act of 1968
                (GCA), 18 u.s.c. § 92l (a) (3), define s the term
                ''firearm• to include •any weapon (including a starter
                gun) which will or is designed to or may be readily
                converted to expel a projectile by the action of an
                explosive. The term also includes the frame or
                receiver of any such weapon."

                Our evaluation indicates that both o f the receivers
                have had several machining operatio ns performed,
                c r eating the following:

                       • Magazine well ,
                       • Trigger slo t;
                       • Cavity for the trigger, hammer , disconnecter,
                         safety selector;
                       • Initial o pening for the buffer tube ;
                       • Slot for magazine cat c h ;
                       • Slot for the bolt cat c h;
                       • Right hand relief cut for forward takedown
                         pin; and
                       • Cen ter relief cut for forward takedown pi n ,




                                                                                 ATF0060
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 61 of 100




                                    - 2-

       Mr . Mark Mal kowski


       The following i s a lis t of machini ng opera t ions that
       were not accomplished:

         •   Trigger, hammer, safety sel ector, trigger guard,
             and bolt catch crosspin hole,s ;
         •   Opening for the magazine catch shaft a nd release
             button;
         •   Enlarging a n d th reading of buf f er t ube attachment
             point (receiver "dng");
         •   takedown pin holes (front and rear); and
         •   pistol grip mount.

       The FTB e xamination of the submit ted sampl es revealed
       that both have reached the s tage of manufact ure
       whereby they are identifiable as the frame or receiver
       of an AR-15 type firearm . Eaoh is there fore a
       "firearm" as defined in the GCA. However , a solid
       AR- 15 type receiver casting, without having the
       critical internal areas mach ined (magazine well and
       central area for the fire control components) or
       crosspin holes drilled , would not constitute a
       ~firearm" as def ined in the NFA .

       We thank you for your i nqu i ry, along with submitted
       parts , and trust the foregoing assessme.nt i s
       responsive.

                              Sincerely yours,




                             Sterling Nixon
                   Chief, Firearms Technology Branch




                                                                       ATF0061
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 62 of 100




.~
                                                               U.S. Department of Justice

                                                               Bureau of Altohol. Tooacco.
                                                               Firearms and Explosives
                                                                                        903050:CLB
                                                     MAR 1 0 2004                       3311 /2004-278




       .....
       Granbury, TX 76049

       De3r Mr. Paschal:

       This is in reference to your letter to the Bureau of Alcohol, Tobacco, Firearms and Explosives
       (A TF), Firearms Technology Branch, dated January 6, 2004, in which you ask several questions
       about moditica tiom to AR· l 5 cype receivers.

       As you may be aware, the National Firearms Act (NFA), 26 U.S.C. 584S(b), defi nes a
       machinegun as-
       ...any weapon which shoots, is designed 10 shoot, or can be readily restored 10 shoot. automatically more
       than one shot, without manual reloading, by a single runction of the trigger, The tenn shall also include
       the frame o r receiver of any such wcnpon, nny par1 desig11ed and intended solely and exclusively, or
       combinulion of par1~ designed and intended, for use in conver1ing a ,11eapon into a machinegun, and any
       combination of parts from which a machinegun can be assembled ifsuoh parts are in the possession or
       under the contro l of a person.
       Based on ihis defi nition, an AR-15 type receiver which has been modified by the drilling of a
       hole through both receiver wa lls in ,the proper location for the installation of an M 16 automatic
       sear cross pin, and which has had the receiver cavity milled out to a width sufficient to f-aciliWe
       lhe installation of an MI 6 automatic sear, is a frame or receiver a machinegun. Therefore, it is a
       machincgun as deilned. Further, an AR- t S tyPe receiver, which has been modified as above, or
       an M 16 receiver which has had the automatic sear cross pin holes covered and or material lilted
       into the receiver cavity, is stilt a machinegun frame or receiver.

       For furthe r guidance, we sug~est that you read t.hrough the Adt.litional Information section of the
       Federal Firearms Re~1/ations Refererice Guide (ATP P 5300.4). This guide is also available on
       the ATF Web sfte, www.atf.gov.

       Also, baset.l upoo your correspondence. it appears that you may be in possession of an
       unregistered machinegun. Should this be the caS\:, we suggest yoll contact your local ATF oftice
       10 coordinate abandoning it.




                                                                                                                   ATF0062
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 63 of 100




r-

                                                   -2-

        Mr-        P~schal ·


        We thank you for your inquiry and trust the foregoing has been responsive.

                                                Sincere! y yours,


                                                 !VJ(
                                      ~          Sterling~n
                                      Chief, Firearms Technology Branch




                                                                                     ATF0063
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 64 of 100




                                                    U.S. Department of J ustice

                                                    Bureau of Alcohol, Tobacco,
                                                    Firearms and Explosives
                                                                     903050:MRC
                                     MAY - 5 2004                    3311 /2004-179

  Mr. Neil Amodeo
  Numrich Gun Parts Corporation
  226 Williams Lane
  P.O. Box 299
  West Hurley, NY 12491

   Dear Mr. Amodeo:

   This is in response to your letter dated November 28, 2003, to the Bureau of Alcohol, Tobacco,
   Firearms and Explosives (ATF), Firearms Technology Branch, with reference to your submitted
   AMT Automag-type casting. In your correspondence, you inquire whether this item qualifies as
   a "firearm" under the Gun Control Act of I968.

   Following examination of the example you submitted, our Branch determined that the following
   machining operations would be necessary for this casting to be considered a firearm:

      l.  Cul frdllle rai ls.
      2.  Drill hammer and sear pin holes.
      3.  Drill hole for trigger bar spring.
      4.  Drill hole for trigger bar stop pin.
      5.  Drill slide stop pin hole.
      6.  Drill and tap for grip screws.
      7.  Drill hole for hammer strut and spring.
       8. Final prep of feed ramp.
       9. Drill hole for trigger pivot pin.

   Therefore, the particular casting you submitted does not meet the definition of a "firearm"
   presented in 18 U.S.C. Section 921 (a)(3). However, any deviation from the example would void
   this classification.

   We thank you for your inquiry and trust that the foregoing has been responsive.

                                           Sincerely yours,




                                     ,. _ s£2~
                                 Chief; Fireanns Technology Branch




                                                                                                    ATF0064
    Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 65 of 100




/                                                         U.S. Department of Justice

                                                          Bureau of Alcohol, Tobacco,
                                                          Firea111Js and B11plosives

                                                   AUG 1 9 2004
                                                                              903050:RDC
                                                                              33 1 I/2004-564
                                                          www..atf.gov




      Mr. Robert Serva
      Dan Wesson Fireanns
      5169 Highway 12 South
      Norwich, NY 13815

      Dear Mr. Serva:

      This refcr:s to an unfinished ! 911-type semiautomaJic pistol frame sample, which was received
      by the Bureau of Alcohol, Tobacco, Fireamis and EX,p losives (ATF), Firearms Technology
      Branch (fTB), on July'25, 2004, for ex:iminaLion and cla~sificacion.

      Examination of the submitted unfinished frame revealed that the following machining operations
      have been made, implementing these essential features:

      •   Slide stop crosspin holes.
      •   Sear pin hole.
      •   Hammer pin hole.
      •   Thwnb safety pin hole.
      •   Main spring housing pin hole.
      •   Disconncctor port.
      •   Stock screw bushing threads.
      •   Frame plunger tube mounting holes.
      •   Feed ran,p.
      •   Barrel link surfaces.
      •   Frame interior passages/s lots.
      •   Frame safety lever cutout.

      In an accompanying letter, you note that the submitted slide rails have noc been cut and that there
      is an additional .015 inch   or
                                  material left on top ofthe rail area. AddilioaaUy, you state that the
      sides are approximately .004 inch in width.

      The only critical operation yet lo be made is the culling of1he slide rails. Although cri tical, this
      work can be completed in a minimal amount of lime by a competent individual having lhc
      necessary equlprnent,




                                                                                                              ATF0065
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 66 of 100




                                                 -2-

  Mr. Robert W. Serva


  Based on our review of the submitted frame, including the features enumerated above, FTB has
  determined that the number and complexity of the operations made are sufficient to classify this
  sample as a " firearm" as defined in 18 U.S.C. § 921 (a)(3).

  We trust the foregoing has been responsive to your inquiry. If we can be of any further
  assistance, please contact us.

                                          Sincerely yours,




                                             /t...U !:J/'
                                       f,- Sterling ~ n
                                Chief, Firearms T echnology Branch




                                                                                                     ATF0066
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 67 of 100




                                                       U.S. Deparhnent of Justice

                                                       Bureau of Alcohol, Tobacco.
                                                       Firearms and Explosives

                                             SEP 14 2004
                                                                                903050:RV
                                                                                3311 /2004-653




   Mark Barnes & Associates
   1350 Eye Street, Suite 1255
   Washington, DC 20005

   GcnUcmClt'I:

  This is in response to your let.ter dated July 19, 2004, to the Fireanns Technology Branch (FTB).
  Bureau of Alcohol, Tobac.co, Fiream1s and Explosives (ATF), in which you request a
  classi6cation on M6A I machinegun receivers_

  Specifically, you want lo know at which point during the manufacturi ng process would the
  forgings warrant classification as a fireann receiver_ To amplify your inquiry, you have
  submitted photographs, blue prints, and portions of a technical manual to iudicate the step-by-
  stcp machining PTOCCSS.

   In deicnnining whether a partfally completed receiver is, in fact, at a stage where il sho\Jld be
   classified as o fireann, FTB evaluates the level of completion of the submitted sample--in this
   case via an examination of detailed pho1ographs--and makes a comparison whh a sample of a
   completed fireann of the same type. Then we detenuine if the submit1ed sample can be brought
   to a stage of completeness that will allow it to accepl the lireann components lo which it is
   designed for, using basic tools in a reasonable amount of time.

   After examining lhe photographs with the instruct ions provided, FTB has determined that upon
   completion of "operation 307," all of the critical dimensions would be co.mpletcd (sec
   enclosure). Therefore, al this stage tl1e item has reached a stage that it would be classified as a
   receiver under the Gun Control Act of 1968.

   The plan~ and photographs submitted with this request will be placed on file with this letter_
   Any deviation or depa_rture from the steps indicated could change our classification.




                                                                                                         ATF0067
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 68 of 100




                                                  -2-

   Mark Barnes & Associates


   We trust that the foregoing has been responsive to your inquiry. If you have further questions
   concerning this matter, please contact us.

                                           Sincerely yours,



                                              ,,.:_pu
                                    fl~    Sterling Nixo':!fa
                                 Chi~, Firearms Technology Branch

   Enclosure




                                                                                                    ATF0068
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 69 of 100




                                                    U.S. Department of Justice

                                                    Bure.au of Alcohol. Tobacco,
                                                    Firearms-an/I Explosives
                                         JAN 2 5 2005

                                                                     903050:AO
                                                                     33 11/2005-141




   Mr. Si H Bloom
   General Counsel
   'faurus lntemational
   16175 N.W. 49•h Avenue
   Miami, FL 33014-6314

   Dear Mr. Bloom:

  This is in response lo your leller dated December 15, 2004, to the Firearms Technology Brdllch
  (FTB), .Bureau of ATcohol, Tobacco, Firearms and Explosives (ATP), in which you ask for a
  classification of the four investment castings you submitted in order to dcicnninc their
  importability.
   The FTB examination of the submitted samples has determined that the following major
   machining operations would need to be performed on items l -3 (revolver-type receiver castings)
   to enable them to meet the definition of a.firearm:

      • Machine barrel channel.
      • Machine cylinder pin hole(s).
      • Machine trigger pin hole(s).
      • Machine hammer pin hole(s),
      • Machine firing pin tunnel
   Other minor machining operations might also be requi red.

   The F1'13 examination of the last submitted sample 'has determined that the followi ng major
   machining operations would need lo be performed on item 4 (pistol-type receivercasltng) to
   enable it to meet the definition of a firearm :
      •   Machine boreofbamrl.
      •   Machine slide rails.
      •   Machine trigger pin hole(s).
      •   Machine hammer pin holc(s).
      •   Machine mainspring channel.
   OtheF minor machining operations might also be required.




                                                                                                     ATF0069
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 70 of 100




                                                   -2-

   Mr. Si H. Bloom


   In conclusion, the FTB examination of the submitted sample castings has determined that they
   do not meet the definition of a "firearm" found in 18 U.S.C. Section 92 !(a)(3) and may be
   imported into the United States. However, any deviation from the examples submitted would
   void this finding.

   We thank you for your inquiry and trust that the foregoing has been responsive to your request
   for an evaluation.

                                             Sincerely yours,




                                     ;t.-,   ~~
                                 Chief, Firearms i:::i::l~gy Branch




                                                                                                    ATF0070
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 71 of 100




                                                       U.S. Department of Justice

                                                       Bureau of Alcohol, Tobacco,
                                                       Firearms and Explosives



                                DEC - 4 2005                                 903050:AG
                                                                             3311/2006-124




  Mr. Eric Unger
  General Manager
  Pine Tree Ca.stings
  41 l Sunapee Street
  Sunapee, NH 03773

   Dear Mr. Unger:

  This is in response to your correspondence dated November 4, 2005, to the Bureau of Alcohol,
  'l'obacco, Fireanns and Explosives (ATF), Fireanns Technology Branch (FTB}, in which you ask
  for a cla:,s1rication of two pistol-type (SmiU1 & Wes$on/Walther) frame castings that you
  submitted to FTB.

  The FTB examfnation confirmed that the submitted samples are ferrous metal, pistol-type frame
  cai;li ngs. The castings resemble firearm fram1;1s, but are missing several features th<1t would
  pennit their use as fireann frames.

  The following major machining operations arc required for these itoms to meet the definition of a
  ·'litcam1" (see photos provided on pages 3 and 4):

      •   Machine barrel tunnel/feed ramp.
      •   Machine barrel retaining pin hole.
      •   Machine slide rails.
      •   Machine trigger guard recess and pivot pi11 hole.
      •   Machine trigger pin hole.
      •   Machine iTigger recess.
      •   Machine trigger bar recess.
      •   Machine sear hole(s) and recess(es).
      •   Machine mainspring cap retaining pin hole (PPKJS only).
      •   Machine malnsprlhg clearance/grip pancl screw hole area (PPK onlyl,
      •   Machine ha.rnmer drop safel)' recess.

  Other mmor machining operations ma.y also be required.




                                                                                                      ATF0071
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 72 of 100




                                                   -2-

   Mr. Eric Unger


   Accordingly, the FTB examination has determined that the Smith & Wesson/Walther pistol type
   frame castings you submitted are not "firearms" as defined in 18 U.S.C. § 92 l(a)(3).

   This classification is based on the characteristics and features of the samples as received (one
   PPK type and one PPK/S type). Any alteration of the dimensions and/or configuration of these
   items will void this classification and require reevaluation by FTB.

   We thank you for your inquiry and trust that the foregoing has been responsive to your request
   for an evaluation.




                                       s -~
                                            Sincerely yours,



                                                    {
                                             Sterling Nixon
                                  Chief, Firearms Technology Branch




                                                                                                      ATF0072
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 73 of 100




                                                        U.S. Department of J11Stice

                                                         Bureau of Alcohol, Tobacco,
                                                         Firearms and Explosives



                                                         M.irtJ•sWrg, WV 2.5401   903050:AG




  --d
                                                         WWW,.:tlf~
                                                                                  3311/2006-601
                                                                                  APRHm


  Jonesboro, Arkansas 72404

   Dear Mr. Halford:

  This is in reply to yo11r corrcspondeace, dated January 26, 2006, along w1Lh you your submitted
  item, to the Bureau of Alcohol, Tobacco, Firearms and Explosive$ (ATF), Fircanns Technology
  Branch (FTB)" The submitted item is a partially machined A R-1 5 pattern receiver, which you
  have submitted for classification with respect to its status vnder the Gun Control Act (GCA) of
  1968.

   The ITB examination delennincd that the receiver would ueed the machining operations for 1he
   following holes or openings to enable it to be used as the rect.-iver of a fireann:
       •   Machine pivot pin l1ole(s).
       •   Machine taked9,<1n pin holc(s).
       •   Machine trigger pin tiole(s).
       •   Mac.hine trigger opening in the bmtom of the trigger/hammer rec..:ss,
       •   Machine hammer pin hole(s).
   Additional minor machining or fi lling operations may olso be required.

   For your information, previous detem1inations by FTD have classified as " fircanns," receivers
   featuring less machining than your sample. Since your sample is nearl y complete, requiring only
   minor modifications lo allow it to fimction as the frame or recGivcr of a fireann, i i is a f irearm as
   defi ned i,118 USC92 1 (a)(3).

   As you are aware, an AR-15 type receiver which h as absolutely no machining performed in the
   urea of the trigger/hammer recess might not be classified as a firearm. Such a receiver could
   have all other machining operations perfonned, incJuding the boring of pivot pin and takedown
   pin hole(s) and clearance for the takedown pin lug, but it must be completely soHd and un-
   machined in the trigger/hammer recess area. Your sample has been fi lled with clay by FTB to
   illustr~te this area {sec plio10, next page). Jf you are interested in having such a modified item
   lbm10lly classi.fied, you must re-submit the prototype to FTB for examinr:tion.




                                                                                                             ATF0073
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 74 of 100




                                                    -2-
   Mr,-       Halford


   Please note that, absent an actual submission, this response can.not constitute a classification of a
   receiver having a solid trigger/hammer area.




   We thank you for your inquiry, and trust that the foregoing has been responsive.

                                             Sincerely yours,




                                              Sterling Nixon
                                   Chief, Fireanns Technology Branch




                                                                                                           ATF0074
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 75 of 100




                                                        U.S. Dcpartmenl, of Jostkc

                                                        Bureau of Alcohol. ·fbhacco,
                                                        firearms and Explosives




                                                        Mo.nfo.sbu,s, WV 2Sl\)J    903050:AG
                                                        www.utJ'.~i~               33 l J/2006-896
                                                                                   JUL 2 6 mi

  . . . .rt
  Wolcott, Connecticut 06716

  Dear Mr. Audibe,t:

  This is. in reply lo yt1UT correspondence dated June 6, 2006, to the Bureau of Alcohol, Tobacco,
  Firearms and Explosives (ATF}. Firearms Technology Br,mch (F'TB). Your inquiry waS
  forwarded to FfB' s new location, Martinsburg, West Virginia. Included in your correspondence
  are blueprints for a panially machined AR-15 pallern .receiver, for which you nre requesting
  classi Jication under the Gun Contn>l Act of L968 (GCA).

  During our exaroination of the submitted prints, FTB determined that an item machined ttl the
  submitted specifications would require the following machining operations to allow its use as the
  receiver or a fireann:

    •   Machine takedown pin hole(s).
    •   Machiue trigger pin holc(s).
    •   Machine hammer pin hole(s).

  AJditional minor 111a1a1hinins,'threading or fitting operations may also be required.

  For your infonnation, previous detenninalions by FTB have classified AR-15 pattern reooivers
  (With less machining than your print depicts) as "firearms." Since your submhted prints depict a
  receiver whi-ch is nearly complete, and would require only minor modilications to allow it to
  function as t.he frarne or receiver of a fireann, a ,:eceivct machined lo your submitted
  spl!Cifications would be a firearm as defined in 18 USC 921 (a)(3).

  Please·note that an AR-15 type receiver whtch has no machining performed at all in !he area of
  the trigger/hammer recess 1night no! be classilicd as a :firearm. Such a rect;iYcr could l1ave all
  other machfnlng operations performed, including pivot pin and tak-edown pin holc(s) and
  clearance for the takedown pin lug, but musl be completely solid and un-machined in the
  trigger/hammer recess area. The photo insert (see page 2) depicts a sample whfoh has been fifled
  with clay by FTB t() illustrate this area.

  If you are interested in havin~ such an item formally classified. you must sub111it a 1J1achined
  proto type lo FTB for examination.




                                                                                                       ATF0075
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 76 of 100




                                                   ·2·
   Mr-        Audibert


   Absent an actual submissi on, this response cannot constitute a classifica1ion ofa receiver having
   a solid trigger/hammer area.

                              Clay-fiUed Sample AR- 15 Type Receiver




   We thank you for your inquiry, and trust that the foregoing has been responsive.

                                            Sincerely yours,


                                    s:~/                 (
                                            Sterling Nixon
                                 Cbicf, firearms Technology Branch




                                                                                                        ATF0076
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 77 of 100




                  I
              __ J




                                                              ATF0077
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 78 of 100




                                             ,·~-
i                           r-
                            '-
                            -   "i   t




                            L_
                                •! ••
                                         f
                                              ·I




                                                              ATF0078
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 79 of 100




                                                          U.S. Department or Justice

                                                          Bureau of Alcohol, T1>bacco,
                                                          FireJ1rms. and_Explosivcs




                AUG! 9 2007                               Martm~         1/(V   15401
                                                                                        901050:KEM
                                                          www.atf.gov-
                                                                                        3311/2007-667



  . . . .rt
   Wok,-ott, Connecticut 06716

   Dear Mr, Audibert;

   This refers Lo your correspondence to the Bureau of Al<,ohol, Tobacco, Fiream1s and Explosives
   (ATF), Firearms Technology Branch (FTB), in which you requested that two accompanying
   sample AR J 5 style receivers be evaluated to detenninc if they have reached a stagefn
   manvfacture at which i.bey would be considered fueanns. Your correspondence ond samples
   were redirected to FTB 's new location. Martinsburg, West Virgi nia, for n..-,,ly.

   As you may be aware, the Gun Con1rol Act o'f 1968 (GCA), I 8 U,S.C. 921 (a)(.3), defines the
   tcnn "firearm" 10 mean, in part, " ...any \veapon (including a starter gun) which will or is
   <.! ~signed to or may be read1ly converted to expel a projectile by the action of a11 explosive'' or
   "1he frame orreceivcr of any s11ch weapon ... ."

   The fTB examirn,tiun ·of the sul1mi ttcd ~ampfos indicates they hav..: been machined from ~oliJ
   castings tlf aluminurn stock. Doth samples resemble an AR-1 S type receiver and have hM
   several machii1ing operarions- performed, creatins the following:

       •   Magazine well.
       •   Mngazine. catch slot, magi1zine catch shall, and release button.
       •   Bolt catch slot.
       •   Hole for 1J1e boh-cat~h cross pin.
       •   Trigg~r slot.
           Cavity for the trigger, hammer, disconnector, and sa fely selector.
       •   Opening for the buffer tube s.ssembly attachmenl point.
       •   Relief cut for pislol grip mount.

   In addition lo the above, "S.ample ;1" has had lhe following additional operations prefonncd:

       •   Holes for both front and rear trigger guarcJ pins.
       •   Front take.down pin holes.




                                                                                                          ATF0079
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 80 of 100




                                                    -2.-

   Mr. -      Audibert


   Based OJJ our review of lhe submitted receivers, includfng the features en11mcrnted above, FTB
   has detennincd that the number and complexi ty of the operations made are sufficient to classify
   these submitted AR· l 5 type re,;;eivers as "firearms" as defined in 18 U.S.C. 92 l(a)(3).
   Therefore, both samples are subject to GCA provisions.

   We n:greL the delay ln our reply, but trust Chat tl1e foregoing has been rcsp0nsive to your request
   for an evaluation and additional information.

                                             Stncerely yours,




                                            ~/;(;./
                               Aeling Chief. Piream1s'1 : e ology Branuh




                                                                                                         ATF0080
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 81 of 100




                                                     tl.s. Department or .Justice
                                                     Bureau of Akohol, Tobacco.
                                                     Firearms and Explosives



                                                                                              903050:AG
                                                     M•~i11.,b•11a.   w.,rv11g1",•   l:>4~5   331 1/2009-336


                                                      FEB 11 2009
   FN Manufacturing, Inc,
   P.O. Box 2425 7
   Columbia, South Carolina 29224

   To Wbom It May Concern:

   This is in reference lo- two items submitted to the Bure11u of Alcohol, Tobacco, Fireanns and
   Explosives (ATF), Fireanns T~hnology Branch (FfB), for classi-lication under the Gun Control
   Acl of J968(GCA). The submitted ilems i\fe M l 6 A4 receiver castings-one raw, I.he other
   partially machined.

   During the FTB examination, it was detennined that the pw1ially machined casting would
   require the following major macl'rining operations 10 allow both the attachment of an AR-15
   pattern upper receiver assembly and the firing of a cartridge rrom the ent~re-assemblage:

       •   Machine pivot pin hole{s).
       •   Machine talcedown pin hole(s).
       •   Machine trigger pin hole(s).
       •   Machine hammer pin holo(s).

   Also, additional minor machining or fitting operations could be reqt1ired.

   For your infortnation, previous determinations by FTB have classified receivers having less
   machining than your s.nnple as "lireanns.'' Since your sample is nearly complete, requiring only
   minor modifications to allow it to function as the frame or receiver of a firearm, it is a fire.arm as
   defined in 18 U.S.C. 921 (a)(3).

   A,s you may be aware, an AR-1S type receiver which has no machining performed whatsoever in
   the area of the trigger/hammer recess might not be classified as a firearm. Such a receiver could
   have all other machining operations performed, including pivot pin and takedown pin hole(s) and
   clearance for the takedown pin lug, buf would have to be completely solid and un•machined in
   the trigger/hammer recess are,i ( see photo insert below). If you arc interested in having such a
   mo.dified item formally classified. you must submit ii to FIB !or ex:amination.




                                                                                                               ATF0081
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 82 of 100




   FN Manufacturing, Inc.


   Please note that, absent w1 actual submission, this response cann-01 constitute aclassincation of a
   hypothetical receiver having a solid trigger/hammer area.




   We thank you for your inquiry and trust diat: the foregoing has been responsive.

                                             Sincerely yours.




                                                                                                         ATF0082
                   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 83 of 100

                                                      U.S. Department or J ·p.stice·

                                                      Bureau o.f Alcohol~Tobat:co,
                                                      Firearms and Explosives


                                                                                                   903050:MMK
                                                      Manil'ls't11.1rg. ~   . V1rg,11111a 2~0.S,
                                                                                                   33 11/2:00~565
                                                      www. art gi!iY'


Mr. Chris Coad
UhnsTech,. htc.
3001 Power Orive
Kansais City Kansas 66 l 06
             [!1




This ·refers, to yol!lr tetter to tbe Bureau or Al.coho!, Tobacco., Fireanns and Ex.plosives (A.TF),1




Firearms Technolo,gy Branch (FfB},. with an acQompanyin,g sam,p]e.of a parti,ally machined
AR.. 15 type receiver-casting. You have requested a classification 0.fthe sampfo.    1




The FIB ev.aluation of this casting found that th,e: following machining operations had been
1completed:

    •   Casting 10 shape, from aliuminum alloy, of an AR- 1S type J'ieceive:r.
    •   Milling of recesses for the bolit stop and magazi.ne·:release..
    •   M'illing of 'the forward c:md rear take-down pins.
    •   Mi H:ing of the magazine wen.
    •   Threading for the attachment oflhe: buffer tube assembly.
    •   DriH ,and: tap for Ole pi:stol~grip screw.
    •   Hore for the t.ake~down retaining pin and spring.

The fo11owing operations w~_e ngj ,completed;

    •   Dri1Hn,g of lhe fire~oonm>l (trigger-gro~p) ,component pivot-pin hol·es.
    •   MUHng o,f the cavity for the fire-,oonrtroi (trigger-group) compo:neilits.

.Addi'ti01la1ly ·w,e noted that there were no exlema1 ·markings on the receiver.
               7



Our Branch has previous]y detennincd that if'am AR-type recdvcr-·bJa.nk possessed either pirvot
pin b.o]es or indexing marks fur the fire-eontro l components (trigger poup,);. OT lf any of the
                                                  1


cavity ror the trigger group had been milled,. then the recdv,c r-biw would have been 6:ni:shed to
the point at wh1eh it could be ·recognized as. a ftt,cann frame or receiver. Y,our ·submitted samp1e                1




does oot co.ntai n. an.y of these critical fe-atures.




                                                                                                                    ATF0083
                 Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 84 of 100




Mr. Chris Coad


Based on our examinati,on, FTB finds that this samp,l e AR.Tl 5 type receiver--cas:ting is not yet
finished to the po,int at v,thicb it. would be dassified as a fir,emn. As such, it is. not re,gti'lated by
the: Gu__n Control Act or National Fireanns A~t

To facili tate the return ofth,e s.ubmsUed sam·plc, pl,ease provide FTB with the appropriate FedEx
         1




1or·other common 1carrier accournt inf.o,rmation. within 60 days of reoe:ipt of lhiis letter. If you
 intend to, use ·ups, you muS!t make .arrangements with them to pick up the item .aJt our location.
 Ahernativrely, if you vtish to,abandon '1le .sampie to ATf, you m.ay notify us in writing.

w·e nst U1e foregoing has been responsive l·o your request lfw.e can be of any further
assistance, please contact us~




                                              · _ohn R. Sp,eneer
                                  Chi,e ,. f "_, _anns Technology Br.anch




                                                                                                       ATF0084
                   Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 85 of 100
                                                           U.S. Deparrtmenit or Jostiee


 •
          .

                                                           Bureau of Alcohoi,, Tobacco,
     -                                                     Fireanus,and E:xplosiv·,cs



                                                           Was.lUA,£!100, 0C lCC&t',   903050,:MMK
                                                           W"1i'W.~[J,WV
                                                                                       3J l U2009-840

                                                           J'Ul 14 2009
 Mr~Rick w·. MiUer
 G&S P:recisi1on Machine
 108 Pine Rd.
 Newnan1 Georgia 30263

 Dear MrwMiller:

 This refir,rs to your Wetter 'lo the Firearms Technoiogy 'Branc.h (FTB), Bureau of A1s:ohoW,
 Tobaooo,, ·Pirearms and Explosives. (A.T f),!l ·w'ruch was accompanied by two samples ofpartial1y
 machined AR-15 type teceiver-.castings,{see enclosed photos). You have requested a.
 c1ass.ification of the samples ·with re-spect to the Gun Control: Act of !'968 (OCA), 18 ·u.s.c.
 § 92l(a)(3)'. For clarity~w,e will refer to the s:amp]es as you have marked them- "'Current' and
 uProposed.   IU




 The fTB. evatu.aUon of samp,l1e twcurrentn found ;hat the following ·machi1ti:ng operatmons 'have
· been oomplet,e d:

     ,e  !vHHing lo shapc[I, from aluminum aHo,y, ofm AR·-15 type receiver.
     • Mi Hing of recesses for the bo·Jt stop, and ma,gazin~ :release.
     • · Mi Hing of the forward and rear take-down p,ins.
     1• Mi Hing o,f the magazine wett
     • llll1eading,for 'the at1ach.men,t ofthe buffer tube assembly.
      • Drill and tap for the pisto1:..grip1screw..
     • Hole for the 'tak,e-d,own Jetaining.pin and spring.
     •    Drilling of the select,or..Jever pivot. holes.
     •    MiUing of1he caivity for lhe fir.eecontrol (trigger-gr,oup) components.
     •    Selector-iever po·sir'tion markings: ''FIRE'' an.d ~"SAFE".

 1be following operations wen~:_not compl:etcd:

     •    DriHing of the fire-control (tri,gger-group) coroponent pivot-pin ho~es.
                                                       1




     •    Removal of exces-s metal on the 1eft side ru;1ed to secure and a.lign the bloc'k for
          machining.




                                                                                                        ATF0085
                     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 86 of 100

                                                      -2-

Mr. Riick W. MiHer

                                                      9
Sample PNposed'' ·was idenUcal to bCurrreut' ex.cept in the ~.oun.t of exce-ss ·materia~ ,on the
            0
                                                       '

 l,eft side of the receiver that i.s used 1.o secu,e and a!ign the b]ock for machi.ning. Addi'lionaUy.,
·we· noited that there ,,,rere no,cxternall manufacturer'·s markings and no serial number on either
ric-cciver.
0ur Br,mch has previo,usly detcnnmcd that if an AR. .type rec~ivCT..b.lank ,possessed 1either piv,ot
1



pin bo,les or inderxing marks for die fir·t"'control componerns 1(tri,gger group), or,, if any· oftlle
        1



cavity tar the trigger gro~p has been miUed, then the rec,eiver-blank would h:avc been finished to
the point at which it cou~d be ·r ero,gnized as a firearm, frame or receiver. 'Eac·h 10.f your submitted
.samples contains.at lieast one of dlese cri1.i.ta1 features Ohe trigg,e:ragroup cavity).

Bast,dl on our ex mni nat·ioin, FTB, finds 1hal both sam.pl1e AR- ·i 5 type recel verr·-casUng.s are finis hied
to the. po,int at which they would be classified as ufi1eann~{1' pul'SuaJnt to §, 9,2 l (a){3,),* As .such,
they ,M 't: regulated by die OCA. As per your request, we ha\tle endoscd a pho·to depicting.the
                 1




areas which must not. be machlned in order tio preclude GCA 'tegu1ation~

To faci]it.ate 'tbe return 1o i'y,our samp.!est pWease pro,vide FTB 'With Che appropriate FedEx or other
common camcr account infom1ation wiithi1n 60 days o.frec-eip, o,f this [ettu. If you intend to use
UPS, you mwst make ,anan&emenms wi,th lhem to pick up m,,e he.ms a.t ,our l,.ocation~ Alterna.tive!y,,
if you \\rish to abandon the samples to ATF y,ou may notify us, in \1/riucg.
                                                 :t




We regret that our findingS cou1d not ha.ve been fflOl'i'C fav,orable, but.·trust 1he foregoing has been
responsive to your requeste :1r you have·any add'iticmaJ ,questions, or if we can be of further
assistanoet p·lease co.ntact us.




                                               ohn R~,Spencer
                                   Chi,e ~ · rcanns TeclmO:to,gy Branch

Enclosures




                                                                                                            ATF0086
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 87 of 100




                                                     U.S. Department of Justice

                                                     Bureau of Alcohol, Tobacco,
                                                     Firearms and Explosives



                                                                                       903050:AG
                                                     t,bmnsl,u,g, Wut Vi,yu,,a 25<0S   JJ I \/20 I0-137
                                                     .,.....,,tf1gO'Y
                                                       DEC 2 4 2009
  Mr. Terry S. Campbell
  Cerro Fabricated Products, Inc.
  300 Triangle Drive
  Weyers C11ve, Virginia 24486

  Dear Mr. Campbell;

  This is in reference to your submitted item-, a partialfy machined AR-15 pattern receiver forging,
  along with correspondence dated November 12, 2009, received by the Fireanns Technology
  Branch (fTB}, Bureau of Alcohol, Tobacco. Firearms and Explosives (/\TI'). You have
  submitted thi~ forging for classification under the Gun Control Act of 1968 (GCA).

  In prior correspondence (please see #2007-500), FTB infoIJlled you that our Branch had
  previously determined that an AR-15 type receiver which has no machining of any kind
  performed in the area of the trigger/hammer fe(lllSS might not be classified as a firearm . Such a
  rtctl"ver could have all other machining operations perfomied, including pivot-pin and
  lakedown-pin hole(s) and clearance for the takedown-pin lug, hut must be eomplctcly solid and
  un-rnachined in lhe 11\gger/hammer recess area.

  While you have submitted the current item for cla~sification with 1he above qualifications in
  mlnd, our examination revealed that the forging incorporates three machining o~rations which
  sull)asS the allowable machining de~cribed. above. These -additional opcralions arc the machining
  oftho-
     1. selector hole;
     2. the hammer-pin hole; and
     3. the trigger-pin hole.
  Due to these additional opera.lions, Fl'B finds that \he submitted item is a " fimum" a."> defined in
  the GCA. [n order to obtain a non-firearm classification, you must omit the three additional
  machining operations described above (also see photo diagram, next page). The reconfigured
  item mu;;t also be submitted for evaluation.




                                                                                                          ATF0087
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 88 of 100




                                                  ·2-

   Mr. Terry S. Campbell


                                           Submitted item




   We thank you for your inquiry. and trust that the foregoing has been responsive.

                                           Sincerely yo11rs,




                                 Chief,
                                          g t.-}-R. Spencer
                                                  Tecl\no logy 811U1ch




                                                                                      ATF0088
       Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 89 of 100
                                                    U.S. Department of Justice




•                                                   Bureau of Alcohol , Tobacco.
                                                    Fireanns and Explosives



                                                                                    903050:ELG
                                                    MJnmsburg. West V1rg1ma 25405
                                                                                    3311/2010-469
                                                    www :ufgov

                                                      MAR 1 6 2010
Mr. Jason Renschler
Quentin Laser, LLC
751 N. Monterey Street
Gilbert, Arizona 85233

Dear Mr. Renschler:

This is in reference to your recently received correspondence and accompanying, partially
machined, AR-15 pattern receiver forging that was submitted to the Bureau of Alcohol, Tobacco,
Firearms and Explosives (ATF), Firearms Technology Branch (FTB), for classification with
respect to the provisions of the amended Gun Control Act of 1968 (GCA).

As you are aware, the GCA. 18 U.S.C. § 92I(a)(3), states that the tenn " firearm" includes- ·

       ... (A) any weapon (including a starter gun) which will or is designed to or may
       readily be converted to expel a projectile by the action ofan explosive; (B) the
       frame or receiver ofany such weapon...

Based on this definition, a firearm receiver casting or firearm receiver blank can itself be a
"firearm" if completed to the point at which it can be recognized as a firearm frame or receiver.

Previously, FTB has detennined that an AR-15 type receiver which has no machining of any
kind performed in the area of the trigger/hammer recess might not be classified as a firearm.
Such a receiver could have all other machining operations performed, including pivot-pin,
takedown-pin hole(s), and clearance for the takedown-pin lug, but must be completely solid and
un-machined in the trigger/hammer recess area.

Our examination revealed that the forging incorporates machining for the selector opening,
which exceeds the allowable machining described above. Due to this operation, FTB finds that
the submitted item is a " fireann" as defined in the GCA. In order to obtain a non-firearm
classification, you must omit this machining operation (also see enclosed photo diagram).




                                                                                          ATF0089
      Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 90 of 100



                                               -2-

Mr. Jason Renschler


We thank you for your inquiry and trust that the foregoing has been responsive.

                                        Sincerely yours,



                                              J.
                                        ohn R. Spencer
                                   , F eanns Technology Branch

Enclosure




                                                                                  ATF0090
     Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 91 of 100




Mr. Jason Renschler


                          Obtaining a "Non-Firearm"




                                                                   ATF0091
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 92 of 100




                                                              ATF0092
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 93 of 100




                                                              ATF0093
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 94 of 100




                                                              ATF0094
 Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 95 of 100



Quentin Laser LLC
Quentin Defense
751 N. Monterey St.
Suite 115
Gilbert, AZ 85233
480-273-8935                                         EV~L. .
                                                    cl C I C   -   '-/-b1- £. L Gr-

Bureau of Alcohol, Tobacco, Firearms, and Explosives
Firearms Technology Branch
244 Needy Road
Martinsburg, West Virginia 25405

Please accept the following sample piece for examination. The enclosed
piece is being sent to you for a determination as to whether or not it
would be considered a firearm as defined by the Gun Control Act of
1968, 18 U.S.C. Section 921(a)(3) in it's current state of completion.

Please respond with your findings in writing to the address listed above.

Thank you,
     ~/ ~/ '
~ / <- ~
Jason Renschler
Quentin Laser LLC




                                                                      ATF0095
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 96 of 100




                                                        U.S. De.partment of Justice

                                                        Bureau of Alcohol, Tobacco,
                                                        Fireanns and Explosivi:s



                                                                                  903050:MMK
                                                                                  3311/2010-1091

                                                        DEC 1 4 2010
  Mr. Steve. Carter
  Ir~. [.)Jc,
  P.O. Box989
  Wayoesvilk Ohio 45068

  Dear Mr. Carter;

  This refers to your correspondence to the Bureau of Alcohol, Tobacco, Fire-Jl'ttls and Explosives
  (ATF), Fireanns Technology Branch (FTB), which accompanied your submitted sample non-
  firing replica ofa Browning Automatic Rifle (BAR) receiver. Specifically, you requested an
  examination and classification of the "dummy" receiver \With respect to the Gun Control Act of
  1968 (GCA), 18 U.S.C. § 92l(a)(3),

  As you may be aware, the GCA. § 92l(aX3). defines Ille t:enn "flreann" to include;

  .. (A) any weapon (irrduding a starter gun) which will or is designed to or may readily be
  <;Onvertcd to expel a projectile by the action ofan explosive; (8) the lrame or receiver ofany
  .such weapon....

  Also, a firearm.frame or receiver is identified in 27 CFR §478.11 as-

  That part of a firearm which pro11ides hausfng/or the hammer, holt or breechblack, andjiring
  mechanism. and which is 11sually threaded at ifs forward portion to recf-ive the barrel.

  The f'TB evaluation of the submitted sample noted that it incorporated the following
  ch111a~lcristics and features:

      •   Cast generally to shape from aluminum or aluminum alloy.
      • The internal cavity fonned and panially milled generally to shape.
      •   The cavity inside the '·hump' ' formed sufficiently to allow the locking block of a
          bolt-assembly to toggle upward.
      •   The mounting pin hole for the attachment of the trigger group was drilled.
      •   Attachment for the fore grip .usembly machined.
      •   At the forward end, an opening f6rrned and threaded for the attachment of a barrel.
      •   The ejection port formed.
      •   The slot for the cocking handle formed.




                                                                                                      ATF0096
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 97 of 100




                                                   -2-

  Mr. Steve Carter


  The following critical features were omitted:

      •   Material was removed from the sides of the fire-control cavity so that bolt guide rails
          could not be formed.
      •   Although the cavity for the locking block was formed, the locking surface against which
          the locking block of the bolt-assembly locks was left unformed, and material that would
          prevent the forming of such a locking surface by simple machining alone was removed.
      •   No guide rail formed for the gas piston.
      •   The opening in the front of the block for the gas piston was not formed or indexed.
      •   The installation/takedown hole for the hammer pin was not drilled; thus, if a bolt-
          assembly, gas piston, and cocking handle were installed, they could not be linked
          together.
      •   Provision not made for mounting a buffer assembly.
  In order for this sample not to be considered a firearm receiver, along with the above noted
  modifications, one additional feature needs to be omitted from the design: The cavity formed for
  the toggling portion (the locking block) of the bolt-assembly must be omitted. We have filled in
  the noted area with clay and have enclosed a photo with this correspondence for your reference.

  We caution that these findings are based on the sample as submitted. If the design, dimensions,
  configuration, method of operation, or materials used were changed, our conclusions would be
  subject to review.

  The sample will be returned under separate cover using the return information provided.

   We thank you for your inquiry, and trust the foregoing has been responsive. Please do not
   hesitate to contact us if you have additional questions.

                                             Sincerely yours,



                                             . 4~
                                         John R. Spencer
                                Chie Firearms Technology Branch
                                      _.,/
   Enclosure




                                                                                                     ATF0097
                 Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 98 of 100

                                                           U.S.. ,Deputmeot 1o f Juslfce

                                                           Bumm or Aloohol.. Tobuoo,.
                                                           Firnrn1S and Explosives



                                                           ~gn'(l'l:11J11-, , ,,,., t'irJflfill 1J.l.(J,,   9030SO:AG
                                                                                                            3J I ~/201 lsl94
                                                          \W,l'W   llf P'



Mr. Garn:ll Fannin
OP'J\.1 Shops
224 Big Run Road
texing1on'. Kentuck1 40503

Dear Mr. Fannin:

T~i1s is h1 reference to ,wo prudaUy machined AR· IS ty pe r,cceivers•. as weU as corre.spcmd.ence
                                                              1



d0ted January 24~ 201 I~ 'to,the 'Firurmis Technology Bmnch 1(FTB)~ Bureau of Alcohol!, Tobacco.
!Fi rearms .and Explosives i(A1rF). You have s1bm iUed. these iu:ms,,(photos p11oivided, next pap)
for classificatioo undtt 'lhe Gun Conttol Act ,or 1'968 (GCA).
                              1




 As FTB pre71ious1y iafo,rmed Mt·. K.rimm, DPM Shops, an AR-ES rype RCC1iVieJ which ha, 1;0
                                                                                   1




 mechining penonned atJ1U in the area,of dte niurrJbNDmcr cfim~on~.D nmea might not be
,classified as a fin:arm. Sueh a.reGieiver couJd have all ,other machining opennions perromed~
 including, pivo1.-pin and takedown-p,in hole(s) and dearanc:e for ·the takedown-pin. lug, but must
 be ,compbMely solid and, ~n·rnaehined in the fi~e-conuol rec-t1ss area. Al'though one oftbe
 su!bmiued samples hOJS a i,efercncc hole which. is necessary ror a broaching opera:tion {this
 fcrerem:e hole 1is located in ihc firc-ccn1troi recess uea.),~ lhe ma~e weH i!s the onJy sipificant
 m'14i!hining operation '"'hich has been per.formed. The·secon.d sample·bas bttn panially·m:aehinod
 in the mapzine'"'JJJWH ~ b\111 has not yet been. broached and does not incorponne 1the uid~'li.ng
 hole me1Hioned above. Neither of m, si,bmincd items has been machined u, a point at \\ hiclh it                  1


 is,capah!e 10,f bcdi11g used as the 1fra.rne·or rcceiv,er of ,a fire.OJ'IQ.

 Accoa,dingly, the submiued Hems ,are not "'"'tireanus"" u deti11cd in the (iCA. 'Ylir: ca~uion chal lhi.s
cluisUication ms based ,o,n the· hems received and examined bf ,our Branch. Any chan,ges to the
,chan1cterfadcs of these items wou Id 11-equi re rc'"'evatuat'ion by FTB.

We thank you for y,our inquiry and trust that che foregoi1n1 bas hem responsive. ,Plea&e·,contact
1our Branch to aJTIJliC Eor 1mhe rc,tum o:f che submiued ir~e1MS.
                                            Sint:etely '} OUB..


                                                 .· - ~~~~~
                                            .·. ··,. ,hn R. S·pe·nc,er
                                        ·. , ~ ··,arms Teehno!o,gy Branch
Enc~os.ure



                                                                                                                        ATF0098
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 99 of 100




                                                         U.S. Department of J111tice

                                                                 or
                                                         Bureau Alcohol, Tobacco,
                                                         Firearms and Explosives




                                                                                    903050:AG
                                                                                    331 1/2011-246


  Mr, Kas McManus
  Lancer Systems
  7566 Morris Court, su,te JOO
  Allentown, Pennsylvani11 18106

  Dear Mr. McMnnus:

  This is in reference 10 your subm l11ed item, 11 partlaUy machined AR-15 pallem receiver. along
  with suppor1ing correspondence, recently received by the: Firearms Technology Branch (FTB),
  Bureau of Alcohol, Tobacco, F1teanns and Explosives (ATF). You have su bmitted this receive~
  (pho to provided. next page) for classification under the Gun Control Act of 1968 (GCA).

  In a prior letter, FIB Wonned you that our Branch had pn:viowily determined that an A R-1 5
  type receiver which has no machining of any kind pcrfonned in .the area of the !rigger/hammer
  (!ire-control I recess might not be classified as a fueann. StJCh a receiver could haveau
                                                                                          other
  milchining.operations performed, including pivot-pin and takedown-pin hole(s) and clearance for
  the lakedown-pJn lug, but must be completely solid and un-machined in Ute fire-control recess
  area.

  You have submitted the current item for classification with the above qualifications in mind.
  Our oxamination confirmed that the receiver has been partially machined, includin8 clearance for
  the u,,kedown-pin lug, With respect to this po.rticular cut. our evaluation found that the length of
  the clearance for the takedown-pin lug is approximately 1.860 inches, measured from
  immed iately forward of me front of the buffer retainer hole. Since (in a finished AR-15 pattern
  receiver) the front of fhc takedown-pin lug clearance area merges with the back o f the
  Jire-,ontrol recess, it w,1$ nec.1!$sary to determine the point at which the takcdown-pin tug
  clearance area slops, and the fire-control recess begins. Accordingly, we have determined that
  In order to ht considered "completely solid and un-machined In the fire-control reces,
  arg," the takedown-pin lug deaFllpce area must be no longer than .800 inch, mtuured
  from lmmediaJely rof110ard or the front or the bufJer retain.e r bole.

  Since the 1akedown-pin lug clenranc.e area of the submitted item is longer than .800 inch. FTB
  finds that the submitted item is !!fil completely solid and 1m-machined in the fire,controJ recess
  area. Accordingly, the submitted item hAS been cl=ified u.s a "firearm" as defined in the GCA.




                                                                                                         ATF0099
Case 1:20-cv-06885-GHW Document 60-1 Filed 12/08/20 Page 100 of 100




                                                    -2·

    Mr. Kas McManus


    Sabmitted Item




    If your current design is modified to incorporate a lllkedown-l)in lug clearance area of, 800 inch
    or less in length, FTB is ready to reevaluate it as soon as we receive a new sample.

    We thank you for your inquiry, regret that our present findings could not be more favorable, but
    trust that the foregoing has been responsive to your evaluation request.


                                             s;-,,~
                                              ohn R. Spencer
                                         , F. arms Technology Branch




                                                                                                         ATF0100
